Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”


















SPORTSBOOK AND DIGITAL GAMING COLLABORATION AGREEMENT
between
EMPIRE RESORTS, INC.
and
HILLSIDE (NEW YORK) LLC


November 14, 2018




1



--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page






Page
ARTICLE 1
DEFINITIONS; RULES OF CONSTRUCTION; RECITALS 1

1.1
Defined Terms    1

1.2
Interpretation    1

1.3
Exercise of Discretion    2

1.4
Recitals    2

ARTICLE 2
EQUITY ISSUANCE    2

2.1
Equity Issuance    2

2.2
Gaming Approvals for Equity Issuance    2

ARTICLE 3
NY GAMING LAW    3

3.1
Retail Sportsbook    3

3.2
Online Sportsbook Offering Right    4

3.3
Multiple Skins    5

3.4
Online Casino/Online Poker    7

3.5
Operator Joinder    8

3.6
Gaming Approvals for Sportsbook    8

3.7
Gaming Approvals for Online Casino/Table Games and Online Poker    9

ARTICLE 4
OVERSIGHT COMMITTEE    10

4.1
Establishment; Powers    10

4.2
Pro Rata Share and Percentage Threshold    11

4.3
Appointment of OC Members    11

4.4
Vacancies    11

4.5
Removal    11

4.6
Resignation    11

4.7
Meetings of the Committee    11

4.8
Conduct of Meetings    12

4.9
Quorum    12

4.10
Voting    12

4.11
Proxies    12

4.12
Attendance and Waiver of Notice    12

4.13
Actions Without a Meeting    12

4.14
Compensation of OC Members    12

4.15
Deadlocks    12

ARTICLE 5
SPORTSBOOK ADMINISTRATION    13



   #4838-3750-6425v9
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




5.1
Administration of Sportsbook Lounge    13

5.2
Administration of bet365 Gaming Service    13

5.3
Subcontractors    14

5.4
Domain Names    14

5.5
NY Provisioning    15

5.6
Empire Compliance Services    15

5.7
Insurance    15

5.8
Empire Players Club    16

ARTICLE 6
ADVOCACY    16

6.1
Advocacy Efforts    16

ARTICLE 7
REGULATORY COMPLIANCE    17

7.1
Privileged Licenses    17

7.2
Gaming Compliance Modifications/Notification    17

7.3
Compliance with Bribery Laws    19

7.4
Online Gaming Verification    19

ARTICLE 8
FACILITIES    19

8.1
Equipment    19

8.2
License    19

8.3
Equipment Room License Terms    20

ARTICLE 9
ACCOUNTS    20

9.1
Player Accounts    20

9.2
Security Interest    20

ARTICLE 10
REPORTS    21

10.1
Gaming Taxes    21

10.2
Reporting    21

10.3
Books and Records    21

10.4
Cooperation    21

ARTICLE 11
VENDOR AGREEMENTS    22

11.1
Vendor Contracts    22

ARTICLE 12
FEES & ACCOUNTING    22

12.1
Statements    22

12.2
Funding of Costs    23

12.3
Retained Revenue    24

12.4
Payment Method    25

12.5
Eligible Promotional Gaming Credits    25



   #4838-3750-6425v9
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page






12.6
Disputes    25

12.7
Right to Audit    25

ARTICLE 13
OWNERSHIP    26

13.1
Operator Marks    26

13.2
bet365 Marks    27

13.3
bet365 Ownership    28

13.4
Customer Data    28

ARTICLE 14
ADDITIONAL COVENANTS    29

14.1
Obligation of Confidentiality and Non-Use    29

14.2
Public Statements    31

14.3
Change of Control Transactions    32

14.4
Non-Solicitation    32

14.5
Marketing; Cross-Promotion    32

ARTICLE 15
REPRESENTATIONS AND WARRANTIES    33

15.1
Representations and Warranties of bet365    33

15.2
Representations and Warranties of Empire    34

ARTICLE 16
TERM AND TERMINATION    35

16.1
Term    35

16.2
Termination    35

16.3
Survival    36

16.4
Exclusive Remedy    36

16.5
Cure Rights    37

16.6
Limitation    37

16.7
Specific Performance    37

16.8
Offset    37

ARTICLE 17
INDEMNIFICATION    38

17.1
Indemnification of bet365    38

17.2
Indemnification of Empire and the Operator    38

17.3
Third Party Claims    39

ARTICLE 18
MISCELLANEOUS    40

18.1
Independent Contractors    40

18.2
No Third Party Beneficiaries    41

18.3
Succession and Assignment    41

18.4
Governing Law    41



   #4838-3750-6425v9
iii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




18.5
Waiver of Jury Trial    41

18.6
Amendment and Waiver    42

18.7
Entire Agreement    42

18.8
Counterparts; Facsimile; Electronic and Digital Signatures    42

18.9
Notices    42

18.10
Expenses    43

18.11
Joint Preparation of Agreement    43

18.12
Headings    44

18.13
Severability    44

18.14
Attorneys’ Fees    44

18.15
Further Assurances    44

18.16
No Consequential Damages    44

18.17
Interpretation    44

18.18
Guaranty    44









   #4838-3750-6425v9
iv
 




--------------------------------------------------------------------------------


Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




SPORTSBOOK AND DIGITAL GAMING COLLABORATION AGREEMENT
This SPORTSBOOK AND DIGITAL GAMING COLLABORATION AGREEMENT (this “Agreement”),
dated as of November 14, 2018 (the “Effective Date”), is entered into by and
between Empire Resorts, Inc., a Delaware corporation (“Empire”), and Hillside
(New York) LLC, a Delaware limited liability company (“bet365”). Empire and
bet365 are collectively referred to herein as the “Parties” and individually as
a “Party”.
RECITALS
A.    Empire, through its Affiliate, Montreign Operating Company, LLC, a New
York limited liability company (“Montreign”), operates, owns, controls and
manages the Resorts World Catskills Casino Resort (the “Catskills Casino”)
located in Monticello, New York.
B.    bet365, directly and through its Affiliates, operates, owns, controls and
manages online gaming and sports betting services throughout the world.
C.    Policy makers in the State of New York (“NY”) are contemplating the
legalization of sports betting, including online sportsbooks in NY.
D.    In accordance with this Agreement and as permitted by applicable Law,
Empire, desires, through its Affiliate, Montreign, to provide bet365 the right
to participate with Empire in the offering of Retail Sports Betting, an Online
Sportsbook, Online Casino/Table Games and Online Poker in NY.
AGREEMENT
NOW, THEREFORE, in consideration of the promises and mutual covenants in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
Article 1
DEFINITIONS; RULES OF CONSTRUCTION; RECITALS
1.1    Defined Terms. Capitalized terms used in this Agreement, the recitals
above and its schedules, exhibits and appendices, which are not otherwise
defined herein, shall have the meanings ascribed to them as set forth in
Schedule A hereto.
1.2    Interpretation. Except to the extent otherwise provided or the context
otherwise requires: (a) when a reference is made in this Agreement to an
Article, Section, Clause, Exhibit or Schedule, such reference is to an Article,
Clause or Section of, or an Exhibit or Schedule to, this Agreement unless
otherwise indicated; (b) the table of contents and headings for this Agreement
are for reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement; (c) whenever the words “include,” “includes”
or “including” are used in this Agreement, they are deemed to be followed by the
words “without being limited to” and the words “include,” “includes,”
“including,” “in particular” or any similar expression shall be construed as
illustrative and shall not limit the sense of the words preceding those terms;
(d) the words “hereof,” “herein”


1

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




and “hereunder” and words of similar import, when used in this Agreement, refer
to this Agreement as a whole and not to any particular provision of this
Agreement; (e) all terms defined in this Agreement have the defined meanings
when used in any certificate or other document made or delivered pursuant
hereto, unless otherwise defined therein; (f) the definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms; (g) any pronoun used in this Agreement shall include the corresponding
masculine, feminine and neuter forms; (h) any notice under this Agreement shall
be in writing and in English; (i) any reference to “days” means “calendar days”
unless otherwise specified; (j) if a notice is to be given on a specified day,
unless otherwise specifically provided herein, it must be given prior to 5.00
p.m., New York, New York time; (k) references to a Person are also to its
successors and permitted assigns; (l) the use of “or” is not intended to be
exclusive unless expressly indicated otherwise; (m) any references to “$” and
“dollars” is to the lawful money of the USA; (n) a reference to “unreasonably
withheld” means “unreasonably withheld, conditioned or delayed”, and (o) unless
otherwise expressly provided herein, any agreement, instrument, statute, rule or
regulation defined or referred to herein or in any agreement or instrument
defined or referred to herein (including this Agreement) means such agreement,
instrument, statute, rule or regulation as from time to time amended, modified
or supplemented, including (in the case of agreements or instruments) by waiver
or consent and (in the case of statutes, rules and regulations) by succession of
comparable successor statutes, rules and regulations.
1.3    Exercise of Discretion. Unless expressly stated otherwise in this
Agreement, when any Transaction Party is entitled to make any decision, take any
permissive action (including the granting or withholding of consent or approval,
the making of a request, or the waiver of any provision of this Agreement or
otherwise), such determination of whether and how to make such decision, take
such action, make such request or grant such waiver shall not be exercised in
bad faith or in breach of applicable Law, but shall be deemed to be in such
Transaction Party’s sole and absolute discretion.
1.4    Recitals. The Recitals set forth above are true and correct and are
hereby incorporated into this Agreement as if set forth at length herein.
ARTICLE 2    
EQUITY ISSUANCE
2.1    Equity Issuance. On the Effective Date, Empire and Hillside (New Media
Holdings) Limited, a holding company registered in England (“bet365 Equity
Holder”) entered into an agreement whereby bet365 Equity Holder agreed to
purchase 2,500,000 shares (such shares and any other security into which such
2,500,000 shares are converted, exchanged, reclassified or otherwise changed,
the “Equity Stake”) of common stock, par value $0.01, of Empire (and any other
class of securities into which such securities may hereinafter be reclassified
or exchanged, the “Common Stock”) for an aggregate purchase price of $50,000,000
(the “Stock Purchase Agreement”) (i.e. $20.00 per share of Common Stock).
2.2    Gaming Approvals for Equity Issuance.


2

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




2.2.1    bet365 Equity Holder agrees to use commercially reasonable efforts to
obtain all Gaming Approvals necessary to consummate the acquisition of the
Second Closing Shares in accordance with the Stock Purchase Agreement, as soon
as reasonably practicable following the Effective Date. bet365 Equity Holder
shall cooperate with, and timely comply with all filing deadlines and any
requests of, a Gaming Authority in connection therewith. Upon the reasonable
request of bet365 Equity Holder, Empire shall use commercially reasonable
efforts in assisting and helping bet365 Equity Holder in connection with
securing such Gaming Approvals, including consulting with the relevant Gaming
Authority.
2.2.2    To the extent permitted by applicable Law, each Transaction Party shall
within five (5) Business Days provide the other Transaction Party with any
notice, correspondence or other information received in connection with any
Gaming Authority that reasonably could have a material adverse impact on bet365
Equity Holder’s ability to acquire or continue to hold the Equity Stake as
contemplated by the Stock Purchase Agreement. Each Transaction Party shall
provide to the other Transaction Party copies of all Gaming Approvals received
by it in connection with consummating the actions required by this Article 2
promptly after receipt thereof.
ARTICLE 3    
NY GAMING LAW
3.1    Retail Sportsbook.
3.1.1    If during the Term Gaming Regulations are enacted in NY allowing Retail
Sports Betting (other than those which are authorized under applicable Gaming
Regulations as of the Effective Date) in the Catskills Casino, then Empire shall
cause a physical sportsbook lounge to be constructed at the Catskills Casino
(the “Sportsbook Lounge”), which Sportsbook Lounge shall be branded with an
Empire Brand until the Sportsbook Lounge Transition. Empire shall design and
develop the Sportsbook Lounge; provided that (a) Empire shall seek input and
guidance from bet365 associated with such build-out and fit-out of the
Sportsbook Lounge, including input on suppliers of technology to the Sportsbook
Lounge, and (b) any agreements with suppliers regarding the technology of the
Sportsbook Lounge Betting Platform shall be terminable on as short of notice and
without penalty as is commercially practical.
3.1.2    Subject to receipt of all the requisite Gaming Approvals for bet365 to
provide the bet365 Sportsbook Lounge Services, within a reasonable time period
following notice by bet365 in writing, provided that such notice shall be
delivered prior to the twelve (12) month anniversary of the Go-Live Date, (a)
the hardware, software and trading services for the betting services, including
ancillary devices (e.g., self-service betting kiosks and over-the-counter
terminals) thereto, provided in the Sportsbook Lounge (the “Sportsbook Lounge
Betting Platform”) shall be transitioned, as directed by bet365 in compliance
with applicable Law, to a bet365 product and bet365 shall commence the bet365
Sportsbook Lounge Services with the primary goal of the Parties providing a
unified bet365 Online Sportsbook and Sportsbook Lounge, and (b) bet365 shall
rebrand the Sportsbook Lounge with a bet365 Brand (collectively, the “Sportsbook
Lounge Transition”).


3

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




3.1.3    The costs for the design, build-out and fit-out of the Sportsbook
Lounge (the “Lounge Buildout Costs”) and, prior to the Sportsbook Lounge
Transition, all Costs related to the Sportsbook Lounge shall be paid by Empire
(the “Lounge Operational Costs”). Upon the earlier of (a) the Go-Live Date of
the bet365 Online Sportsbook, and (b) the date of the Sportsbook Lounge
Transition, bet365 shall reimburse Empire for an amount equal to: (1) all
reasonable and verifiable Lounge Buildout Costs; provided that bet365 shall not
be obligated to reimburse Empire: (i) Lounge Buildout Costs in excess of [***]
(excluding any costs associated with the Sportsbook Lounge Betting Platform), or
(ii) any costs associated with development, build-out or construction of any
areas of the Catskill Casino other than the Sportsbook Lounge, including any
ancillary developments to accommodate the Sportsbook Lounge (i.e., moving a
washroom in closer proximity to the Sportsbook Lounge); (2) plus all Lounge
Operational Costs prior to such date; and (3) minus an amount equal to all the
Sportsbook Lounge GGR less the applicable Gaming Taxes paid on such Sportsbook
Lounge GGR prior such date; provided, however, if such amount is a negative
number (i.e., (3) exceeds (1) plus (2) above), then such excess shall be treated
as Revenue for purposes of this Agreement and shall be paid in accordance with
Section 12.3 on the Sportsbook Lounge Transition (the aggregate amount, if any,
bet365 is obligated to reimburse Empire, the “Reimbursed Lounge Costs”).
3.1.4    Following the Sportsbook Lounge Transition, (a) all reasonable and
verifiable costs incurred by bet365 associated with the bet365 Sportsbook Lounge
Services shall be deemed Costs, (b) all Empire Operational Costs shall be deemed
Costs; and (c) all Sportsbook Lounge GGR shall be deemed Revenue.
3.2    Online Sportsbook Offering Right.
3.2.1    If during the Term a NY Gaming Law is enacted allowing the offering of
an Online Sportsbook, then bet365 shall manage, control and administer,
utilizing the Operating License, an Online Sportsbook, subject to the terms of
this Agreement.
3.2.2    The bet365 Online Sportsbook shall be solely offered under the bet365
Brand and all bet365 Domain Names shall include such bet365 Brand.
Notwithstanding the foregoing, if and as required by the NY Gaming Law, the
bet365 Online Sportsbook shall include the Empire Brand (subject to the terms of
the license set forth in Section 13.1(a)) or any other notice or disclosure
indicating that the bet365 Online Sportsbook is utilizing the Operating License.
3.2.3    To the extent the NY Gaming Law requires the bet365 Online Sportsbook
to: (a) be co-branded with the Empire Brand (including as part of the bet365
Domain Names), then the Parties shall discuss in good faith a co-branding
arrangement (provided, bet365 shall otherwise manage, control and administer all
aspects of the bet365 Online Sportsbook as contemplated in this Agreement) and
bet365 shall be entitled to utilize the Empire Brand pursuant to Section 13.1(b)
and (c) in order to comply with such Laws and the Parties shall work in good
faith with the applicable Gaming Authority to minimize the impact on bet365 as a
result of such co-branding (e.g., the Empire Brand shall be included as a second
level domain name (after a “/” within the bet365 Domain Name)); or (b) be solely
branded under an Empire Brand, then bet365 shall be entitled to utilize the
Empire Brand pursuant to Section 13.1 to brand its Online Gaming Platform with
the Empire Brand, but otherwise manage, control and administer the bet365 Online
Sportsbook as contemplated


4

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




in this Agreement (in the case of either (a) or (b), a “Co-Branding”). If the NY
Gaming Law is subsequently amended to no longer require such Co-Branding, the
bet365 Online Sportsbook shall be offered solely under a bet365 Brand, and
bet365’s non-exclusive license and right to utilize the Empire Brand for
Co-Branding pursuant to Section 13.1 shall immediately and automatically
terminate. For clarity, use of the Empire Brand for Co-Branding and to comply
with this Section 3.2.3 shall not be an “Empire Branded Online Sportsbook” for
purposes of this Agreement.
3.3    Multiple Skins.
3.3.1    To the extent NY allows for more than one Skin for an Online Sportsbook
and Empire desires to offer Additional Skins on the Operating License, Empire
shall consult in good faith with bet365 prior to offering such Additional Skins;
provided, the ultimate decision to allow Additional Skins on the Operating
License shall ultimately be made by Empire, provided (a) if such Additional Skin
is added to the Operating License prior to the [***] anniversary of the
enactment of the NY Gaming Law permitting an Online Sportsbook, then such
decision must be approved by a majority of the independent members of Empire’s
board of directors and (b) if such Additional Skin is added to the Operating
License after the [***] anniversary of the enactment of the NY Gaming Law
permitting an Online Sportsbook, then such decision must be approved by the
Committee.
3.3.2    If such Additional Skin is to be operated under an Empire Brand (an
“Empire Branded Online Sportsbook”), then bet365 shall configure, pursuant to
this Section 3.3.2, its Online Gaming Platform with the Empire Brand, but
otherwise bet365 shall manage, control and administer the Empire Branded Online
Sportsbook as contemplated in this Agreement. As soon as practicable after a
decision has been made to operate an Empire Branded Online Sportsbook, the
Parties shall mutually agree on the look and feel of the Empire Brand (i.e.,
color and logos) within the Empire Branded Gaming Service. It is acknowledged
that Empire shall at all times retain editorial control over the look and feel
(i.e., color and logos) of the Empire Brand and/or other intellectual property
owned or licensed by a member of the Empire Group regarding the Empire Branded
Online Sportsbook; provided, in no event shall bet365 be obligated to modify the
features, functionality or structure of or otherwise make departures from its
existing user interface or user experience that are material or will result in
material costs to bet365. Subject to changes requested by Empire pursuant to
this Section 3.3.2, the Empire Branded Online Sportsbook shall, at all times, be
no worse in terms of pricing, promotions, features, functions and availability
as compared to the bet365 Online Sportsbook; provided, the Parties shall agree
in advance on any third party costs that will be incurred in order to comply
with such parity. In addition, bet365 shall tailor consumer facing operations
(i.e. customer services) to identify the Empire Branded Online Sportsbook to its
Players as operating under the Empire Brand. All costs and revenue associated
with the Empire Branded Online Sportsbook shall be deemed Costs and Revenue, as
applicable, under this Agreement except in relation to marketing Costs, which
such amount shall be capped at, and bet365 is only obligated to spend, [***]% of
the annual gross gaming revenue generated by the Empire Branded Online
Sportsbook less Player Incentives applicable to the Empire Branded Gaming
Service on marketing and promotion (including Player Incentives) of the Empire
Branded Online Sportsbook. Other than as specifically permitted by this
Agreement, during the Term, Empire and the Operator shall not, directly or
indirectly through any officer, director, employee, agent,


5

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




owner, Affiliate or otherwise, in each case acting on behalf of Empire or the
Operator, offer, or enter into any arrangement or agreement with a Third Party
for offering of, an Online Sportsbook in NY, including the licensing of any
Empire Brand in connection with an Online Sportsbook.
3.3.3    In the event that Empire offers an Additional Skin in accordance with
Section 3.3.1 other than in connection with a transaction pursuant to which a
Third Party operator of land-based gaming facilities, Retail Sports Betting
and/or Online Gaming Services (i) makes a capital investment in Empire and (ii)
shall, upon the closing of the transaction, assume management control over all
the gaming operations of the Catskills Casino (such transaction, a “Strategic
Capital Investment”), all consideration paid to Empire for such Additional Skin,
including any upfront access fee, capital investment in Empire, profit share or
reimbursement of expenses, shall be considered Revenue for purposes of this
Agreement. If such offer of an Additional Skin occurs prior to the Sportsbook
Lounge Transition or the Go-Live Date, such consideration paid to Empire shall
be held by Empire and applied in the first month following the Sportsbook Lounge
Transition or the Go-Live Date.
3.3.4    In the event that Empire offers an Additional Skin in accordance with
Section 3.3.1 in connection with a Strategic Capital Investment, all
consideration paid to Empire for such Additional Skin, including any upfront
access fee, profit share or reimbursement of expenses, but excluding any capital
investment in Empire, shall be considered Revenue for purposes of this
Agreement; provided, however, that (i) other than if approved by the Oversight
Committee, if applicable, any profit share shall be equal to or exceed the
Minimum NRG Threshold and bet365 shall be entitled to receive the NGR Shortfall
Distribution pursuant to Section 12.3.7 to the extent the Minimum NGR Threshold
is not satisfied; (ii) an amount equal to the Minimum Access Threshold for a
Strategic Capital Investment shall always be attributable and be considered
Revenue for purposes of this Agreement and shall be paid in accordance with
Section 12.3 (the “Strategic Investment Access Fee”) or, (ii) if such Strategic
Capital Investment occurs prior to the Sportsbook Lounge Transition or the
Go-Live Date, shall be held by Empire and applied in the first month following
the Sportsbook Lounge Transition or the Go-Live Date. To the extent the
Strategic Capital Investment is Equity Securities and not cash, then an amount,
based on the fair market value of such Equity Securities, equal to Strategic
Investment Access Fee shall be paid to bet365 pursuant to Section 12.3.8 (the
“Capital Investment Catch-up”). The fair market value of such Equity Securities
for purpose of this Section shall be equal to the 30-Day VWAP for such Equity
Securities or, if no 30-Day VWAP is reported, the fair market value agreed to by
Empire and the Third Party in such Strategic Capital Investment.
3.3.5    To the extent the consideration paid by such operator of the Additional
Skin includes providing access to another jurisdiction within the USA for the
offering of an Online Gaming Service, such access, at the request of bet365,
shall be for the benefit of bet365 and Empire and branded with a bet365 Brand
(unless bet365 elects to have the offering branded with an Empire Brand), and if
such election is made, the Parties shall pursue such other jurisdiction based on
an arrangement and commercial terms negotiated by the Parties in good faith,
which shall be substantially similar to the arrangement and commercial terms set
forth in this Agreement. If bet365 elects not to jointly pursue such
jurisdiction, and any member of the Empire Group desires to offer an Online
Gaming Service in such jurisdiction, then bet365 shall have the option of
providing the


6

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




bet365’s Online Gaming Platform to the Empire Group for purpose of such Online
Gaming Service and, in such case, such Online Gaming Service shall be treated
the same as Empire Branded Online Sportsbook and the net proceeds received by
the applicable member of the Empire Group in connection therewith shall be
deemed to be Revenue for the purposes of this Agreement, and all expenses
incurred in connection with such Online Gaming Service incurred by bet365 and
the applicable member of the Empire Group shall be Costs consistent with the
terms, conditions and limitations set forth in this Agreement. If bet365 elects
not to provide the bet365’s Online Gaming Platform to the Empire Group for
purpose of such Online Gaming Service, the net proceeds received by the
applicable member of the Empire Group in connection therewith shall not be
deemed to be Revenue for the purposes of this Agreement, and expenses incurred
in connection with such Online Gaming Service incurred by the applicable member
of the Empire Group shall not be Costs for purposes hereunder.
3.4    Online Casino/Online Poker. If during the Term a NY Gaming Law is enacted
allowing the offering of Online Casino/Table Games and/or Online Poker, then the
Parties shall work in good faith, providing each other reasonable assistance in
order for bet365 to manage, control and administer, utilizing the Operating
License, such Online Gaming Services, subject to the terms of this Agreement.
Such efforts and reasonable assistance (a) may include, in the case of Empire,
contracting directly with Third Party providers and (b) in the case of Online
Poker, shall be based on the Parties discussions regarding both the costs of
integrating a Third Party poker product into bet365’s Online Gaming Platform and
the commercial viability of Online Poker in NY. To the extent bet365 uses such
good faith efforts, but is nevertheless unsuccessful in launching Casino/Table
Games and/or Online Poker in NY, such failure shall not constitute a breach of
this Agreement and, if permitted by the NY Gaming Law, Empire shall be entitled
to utilize any Skins associated with such Online Casino/Table Games or Online
Poker with a Third Party, the net proceeds received by the applicable member of
the Empire Group in connection therewith shall not be deemed to be Revenue for
the purposes of this Agreement. bet365 shall notify Empire as promptly as
practicable after enactment of the NY Gaming Law related to the Online
Casino/Table Games and/or Online Poker, as applicable, that it intends to launch
the bet365 Online Casino/Table Games and/or bet365 Online Poker, as applicable,
provided in no event shall such notice be provided later than within sixty (60)
days of enactment of the Gaming Regulations of Online Casino/Table Games and/or
Online Poker, as applicable.
3.4.1    The bet365 Online Casino/Table Games and bet365 Online Poker shall be
solely offered under the bet365 Brand and all bet365 Domain Names shall include
such bet365 Brand. Notwithstanding the foregoing, if and as required by the NY
Gaming Law, the bet365 Online Casino/Table Games and bet365 Online Poker shall
include the Empire Brand or any other notice or disclosure indicating that the
bet365 Online Casino/Table Games and bet365 Online Poker, as applicable, is
utilizing the Operating License.
3.4.2    To the extent the NY Gaming Law requires the bet365 Online Casino/Table
Games and/or bet365 Online Poker to: (a) be co-branded with the Empire Brand
(including as part of the bet365 Domain Names), then the Parties shall discuss
in good faith a co-branding arrangement (provided, bet365 shall otherwise
manage, control and administer all aspects of the bet365 Online Casino/Table
Games and/or bet365 Online Poker as contemplated in this Agreement)


7

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




and bet365 shall be entitled to utilize the Empire Brand pursuant to Section
13.1 in order to comply with such Laws and the Parties shall work in good faith
with the applicable Gaming Authority to minimize the impact on bet365 as a
result of such co-branding (e.g., the Empire Brand shall be included as a second
level domain name (after a “/” within the bet365 Domain Name)); or (b) be solely
branded under an Empire Brand, then bet365 shall be entitled to utilize the
Empire Brand pursuant to Section 13.1 to brand its Online Gaming Platform with
the Empire Brand, but otherwise manage, control and administer the bet365 Online
Casino/Table Games and/or bet365 Online Poker as contemplated in this Agreement.
If the NY Gaming Law is subsequently amended to no longer require such
Co-Branding, the bet365 Online Casino/Table Games and/or bet365 Online Poker, as
applicable, shall be offered solely under a bet365 Brand, and bet365’s
non-exclusive license and right to utilize the Empire Brand for co-branding
pursuant to this Section 3.4.3 shall immediately and automatically terminate
with respect to the applicable bet365 Gaming Service.
3.4.3    To the extent an Empire Branded Online Sportsbook is offered in NY
pursuant to Section 3.2.2 and bet365 is offering bet365 Online Casino/Table
Games and/or bet365 Online Poker, then, at Empire’s request and subject to any
relevant Third Party provider approval, such Empire Branded Online Sportsbook
shall be configured to also include, as applicable, Online Casino/Table Games
and/or Online Poker, which shall be managed, controlled and administered by
bet365 under the Empire Brand as contemplated in Section 3.2.2 and, other than
as specifically permitted by this Agreement, during the Term, Empire and the
Operator shall not, directly or indirectly through any officer, director,
employee, agent, owner, Affiliate or otherwise, in each case acting on behalf of
Empire or the Operator, offer, or enter into any arrangement or agreement with a
Third Party for offering of, Online Casino/Table Games and/or Online Poker in
NY, including the licensing of any Empire Brand in connection with such Online
Casino/Table Games and/or Online Poker. To the extent bet365 uses such good
faith efforts, but is nevertheless unsuccessful in launching Casino/Table Games
and/or Online Poker for whatever reason, Empire shall be free to contract with
any Third Party for such Online Casino/Table Games and/or Online Poker that is
not being offered by bet365 in NY.
3.5    Operator Joinder. If, pursuant to the NY Gaming Law, Empire cannot obtain
the Operating License for the Sportsbook Lounge, Online Sportsbook, Online
Casino/Table Games or Online Poker, but another Affiliate of Empire can obtain
such Operating License (i.e., Montreign), such Affiliate that obtains (or can
obtain) the Operating License shall be the Operator for purposes of this
Agreement and Empire shall cause such Affiliate to execute a joinder to this
Agreement agreeing to be bound by all obligations applicable to the holder of
the Operating License hereunder (and any reference in this Agreement to Operator
shall be deemed to be a reference to such applicable Affiliate, unless the
context requires otherwise).
3.6    Gaming Approvals for Sportsbook.
3.6.1    In the event a NY Gaming Law permitting Retail Sports Betting and/or an
Online Sportsbook is enacted during the Term and, as a result of the enactment
of such Law, bet365 will offer the bet365 Sportsbook Lounge Services pursuant to
Section 5.1 and/or an Online Sportsbook pursuant to Section 3.2, each
Transaction Party agrees to (or cause its appropriate Affiliate to) use
commercially reasonable efforts to obtain all Governmental Approvals necessary


8

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




to consummate the transactions contemplated herein as soon as practicable
following the enactment and effectiveness of such NY Gaming Law, including
cooperating with all Governmental Entities in a timely fashion, complying with
all filing deadlines and any requests of a Governmental Entity and, provided
such application is consistent with the form applications required as of the
Effective Date in connection with obtaining Gaming Approvals in NY, filing an
initial application for each such Governmental Approval within 75 days following
the first date that the NY Gaming Authorities formally accept applications for
an Online Sportsbook under the NY Gaming. In connection therewith, the Parties
shall work together to identify issues, if any and as applicable, which could
affect the granting (or timing thereof) of any Gaming Approvals, including the
Operating License or Service License. To the extent either Transaction Party
identifies any such issues regarding the other Transaction Party or itself, a
notice will be provided to the other Transaction Party. Upon the request of
bet365, Empire shall, and shall cause the Operator to, use commercially
reasonable efforts in assisting and helping bet365 in connection with securing
such Gaming Approvals, including consulting with the relevant Gaming Authority.
3.6.2    To the extent permitted by Law, each Transaction Party shall within
five (5) Business Days provide the other Transaction Party with any notice,
correspondence or other information received in connection with any Gaming
Authority or Governmental Entity that reasonably could have a material adverse
impact on the offering of Retail Sports Betting or an Online Sportsbook in NY.
Each Transaction Party shall provide to the other Transaction Party copies of
all Gaming Approvals received by it in connection with consummating the actions
required by this Article 3 promptly after receipt thereof.
3.7    Gaming Approvals for Online Casino/Table Games and Online Poker.
3.7.1    In the event a NY Gaming Law permitting Online Casino/Table Games and
Online Poker is enacted during the Term and, as a result of the enactment of
such Law but subject always to Section 3.4, bet365 elects to offer Online
Casino/Table Games or Online Poker, each Transaction Party agrees to (or cause
its appropriate Affiliate to) use commercially reasonable efforts to obtain all
Governmental Approvals necessary to consummate the transactions contemplated
herein as soon as practicable following the enactment and effectiveness of such
NY Gaming Law, including cooperating with all Governmental Entities in a timely
fashion and complying with all filing deadlines and any requests of a
Governmental Entity and, provided such application is consistent with the form
applications required as of the Effective Date in connection with obtaining
Gaming Approvals in NY, filing an initial application for each such Governmental
Approval within 75 days following the first date that the NY Gaming Authorities
formally accept applications for Online Casino/Table Games or Online Poker, as
applicable, under the NY Gaming. In connection therewith, the Parties shall work
together to identify issues, if any and as applicable, which could affect the
granting (or timing thereof) of any Gaming Approvals, including the Operating
License or Service License. To the extent either Transaction Party identifies
any such issues regarding the other Transaction Party or itself, a notice will
be provided to the other Transaction Party. Upon the request of bet365, Empire
shall, and shall cause the Operator to, use commercially reasonable efforts in
assisting and helping bet365 in connection with securing such Gaming Approvals,
including consulting with the relevant Gaming Authority.


9

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




3.7.2    To the extent permitted by Law, each Transaction Party shall within
five (5) Business Days provide the other Transaction Party with any notice,
correspondence or other information received in connection with any Gaming
Authority or Governmental Entity that reasonably could have a material adverse
impact on the offering of Online Casino/Table Games or Online Poker in NY. Each
Transaction Party shall provide to the other Transaction Party copies of all
Gaming Approvals received by it in connection with consummating the actions
required by this Article 3 promptly after receipt thereof.
ARTICLE 4    
OVERSIGHT COMMITTEE
4.1    Establishment; Powers. The Parties shall form a committee of
representatives from each Party to approve certain actions relating to this
Agreement and the relationship between the Parties (this committee is referred
to as the “Committee” and the individuals appointed to the Committee are
referred to as the “OC Members”). The Committee agrees once it has sufficient
information regarding the requirements of the NY Gaming Law, including
applicable Gaming Regulations, to adopt an annual plan covering intended product
developments for the Sportsbook Lounge or bet365 Gaming Service, as applicable
(each, as adopted, an “Approved Plan”). Additionally, no Transaction Party shall
take any of the following actions except if approved by the Committee:
4.1.1    entry into any transaction relating to the Sportsbook Lounge, the
Online Sportsbook, Online Casino/Table Games or Online Poker with Affiliates of
a Transaction Party that are not on arms’ length terms;
4.1.2    transfers or assignments of rights or obligations under this Agreement
except as contemplated by Section 18.3;
4.1.3    following the date upon which the Unrecouped Investment Costs have been
reduced to zero, the incurrence of Costs that deviate from the amount incurred
for such Costs in the previous year (i) by 25% for bet365 Labor Costs or Empire
Labor Costs, as applicable, and (ii) by 25% for bet365 Marketing Costs or Empire
Marketing Costs, as applicable, in each case unless such Costs (x) were not
within the control of the Parties, including Emergency Expenditures, (y)
resulted from modifications to the NY Gaming Law, or (z) were anticipated to be
incurred in any previously Approved Plan.
4.1.4    the execution, termination or amendment of material contracts related
to the Sportsbook Lounge or bet365 Gaming Service that are entered into outside
of the ordinary course of business and that could reasonably be expected to have
a material impact on Revenues or Costs;
4.1.5    the initiation, response to, or settling of material litigation with
respect to the Sportsbook Lounge or bet365 Gaming Service that could reasonably
be expected to materially increase Costs;


10

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




4.1.6    a change in the branding of the Sportsbook Lounge or bet365 Gaming
Service;
4.1.7    the approval of an Additional Skin pursuant to Section 3.3.1(b); and
4.1.8    any other material matters agreed to by the Parties, in writing, to be
resolved by the Committee.
4.2    Pro Rata Share and Percentage Threshold. The Committee shall have the
right to review, analyze and amend the definition of “Pro Rata Share” and the
scope of the bet365 Operational Costs to which it applies upon (a) the mutual
agreement of the Parties, and (b) once every two (2) years following the Go-Live
Date. Additionally, the Committee shall have the right to review, analyze and
amend the percentage threshold for each of the applicable Cost’s deviation set
forth in Section 4.1.2 upon (i) the mutual agreement of the Parties, and (ii)
once every two (2) years following the reduction of the Unrecouped Investment
Costs to zero.
4.3    Appointment of OC Members. The number of OC Members shall be determined
by the Committee from time to time, but shall all times be an even number and
shall initially be four (4). bet365 shall be entitled to appoint two (2) OC
Members (each, a “bet365 OC Member”), and Empire shall be entitled to appoint
two (2) OC Members (each, an “Empire OC Member”). Each OC Member shall (i) be
deemed a Representative of such Party for purposes of Section 14.1, and (ii)
hold office until his or her successor shall have been appointed or until his or
her earlier death, resignation or removal. Further in the event of (a) a Change
of Control of Empire or the Operator to a Highly Competitive Business or
Competitive Business, the OC Member appointed by Empire shall be an independent
Third Party or (b) a Change of Control of bet365 to a Highly Competitive
Business or Competitive Business, the OC Member appointed by bet365 shall be an
independent Third Party.
4.4    Vacancies. In the event of a vacancy in the office of any bet365 OC
Member, a successor shall be appointed to hold office by bet365. In the event of
a vacancy in the office of any Empire OC Member, a successor shall be appointed
to hold office by Empire. In the event of an increase in the number of OC
Members, each of bet365 and Empire shall be entitled to appoint an equal number
of such new OC Members, who shall each be deemed a bet365 OC Member or Empire OC
Member, as applicable. An OC Member so appointed shall hold office until his or
her successor is duly appointed or until his earlier death, resignation or
removal.
4.5    Removal. An OC Member may be removed at any time upon delivery of a
written instruction to the Committee by the Party appointing such OC Member;
provided, however, that, (a) if an OC Member is deemed an Unsuitable Person,
such OC Member shall be immediately removed and (b) in all cases, the vacancy of
any OC Membership resulting from any OC Member so removed shall be filled in
accordance with Section 4.3.
4.6    Resignation. An OC Member may resign at any time by giving written notice
to that effect to the Committee. Any such resignation shall take effect at the
time of the receipt of that notice or any later effective time specified in that
notice; and, unless otherwise specified in that notice, the acceptance of the
resignation shall not be necessary to make it effective. Any vacancy


11

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




caused by any such resignation or by the death of any OC Member or any vacancy
for any other reason shall be filled as provided in Section 4.3, and any OC
Member so elected to fill any such vacancy shall hold office until his successor
is appointed or until his earlier death, resignation or removal.
4.7    Meetings of the Committee. The Committee shall meet at such time and at
such place as the Committee may designate. Meetings of the Committee shall be
held on the call of either Party upon at least 24 hours written notice to the OC
Members, or upon such shorter notice as may be approved by all of the OC
Members. Any OC Member may waive such notice. A record shall be maintained of
each meeting of the Committee. Reasonable efforts shall be made to hold
Committee meeting during business hours in New York.
4.8    Conduct of Meetings. Any meeting of the Committee may be held in person
and by means of a conference, telephone or similar communication equipment by
means of which all OC Members and other individuals participating in the meeting
can hear each other, and such telephone or similar participation in a meeting
shall constitute presence in person at the meeting.
4.9    Quorum. One bet365 OC Member and one Empire OC Member then in office
present in person shall constitute a quorum of the Committee for purposes of
conducting business. At all times when the Committee is conducting business at a
meeting of the Committee, a quorum of the Committee must be present at such
meeting. If a quorum shall not be present at any meeting of the Committee, then
the OC Members present at the meeting may adjourn the meeting from time to time,
without notice other than announcement at the meeting, until a quorum shall be
present.
4.10    Voting. Any decisions to be made by the Committee must be approved by
the affirmative vote of at least one bet365 OC Member and one Empire OC Member
then in office entitled to vote on the subject matter thereof. Each OC Member
shall be entitled to one vote per issue presented at any duly convened meeting.
4.11    Proxies. For purposes of determining a quorum with respect to a
particular proposal, and for purposes of casting a vote for or against a
particular proposal, an OC Member may be deemed to be present at a meeting and
to vote if the OC Member has granted a written proxy (which shall include email)
to another OC Member or another Person selected by such OC Member and employed
by the Party approving such OC Member who is present at the meeting, authorizing
the other OC Member or Person to attend and cast any vote at the meeting.
4.12    Attendance and Waiver of Notice. Attendance of an OC Member at any
meeting shall constitute a waiver of notice of such meeting, except where an OC
Member attends a meeting for the express purpose of objecting to the transaction
of any business at such meeting on the grounds that the meeting is not called or
convened in accordance with the terms of this Agreement. Neither the business to
be transacted at, nor the purpose of, any meeting of the Committee need be
specified in the notice or waiver of notice of such meeting.
4.13    Actions Without a Meeting. Notwithstanding any provision contained in
this Agreement, any action of the Committee may be taken by written consent
without a meeting. Any such action taken by the Committee without a meeting
shall be effective only if the written consent


12

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




or consents are in writing, set forth the action so taken, and are signed by the
requisite number of OC Members necessary to approve the action so taken.
4.14    Compensation of OC Members. Unless approved by the Committee, the OC
Members shall not be entitled to compensation, or any cost reimbursement, for
serving on the Committee.
4.15    Deadlocks. The OC Members recognize that their respective opinions may
from time to time differ with respect to matters presented to the Committee, and
further recognize that the OC Members may from time to time be unable to act
because of a Deadlock. In the event of a Deadlock, each Party may request a
meeting between senior executives of Empire and bet365 with the power and
authority to resolve such Deadlock. Within five (5) days of such request, such
senior executive shall meet either in person or by telephone or similar
communication equipment to discuss and work in good faith to resolve such
Deadlock. A “Deadlock” shall be deemed to exist if (i) during any 30-day period
on three or more occasions, the Committee (1) fails to pass a resolution by the
requisite vote required by this Agreement for or against a particular action
that has been discussed and presented for resolution by the Committee, (2) the
OC Members fails to hold a meeting (after proper notice and calling thereof) for
approval of the same action, due to a lack of a quorum; provided that if one of
the Party’s respective OC Members have caused such a failure to hold a meeting
on two (2) or more consecutive occasions, such Party may not request a meeting
of the senior executives in accordance with this Section 4.1.7(h) or (3) a
combination thereof.
ARTICLE 5    
SPORTSBOOK ADMINISTRATION
5.1    Administration of Sportsbook Lounge. Subject to any limitations imposed
by applicable Gaming Laws and except as specifically set forth in this
Agreement, following the Sportsbook Lounge Transition, the Sportsbook Lounge
shall be operated under a bet365 Brand and bet365 shall (a) design and manage
the Sportsbook Lounge Betting Platform including, updating, replacing and
maintaining the bet365 Equipment associated with such Sportsbook Lounge Betting
Platform from time to time, (b) provide trading, odd and price setting, data
feeds, business intelligence and otherwise manage the Sportsbook Lounge risk,
(c) advisory services regarding marketing the Sportsbook Lounge within the
Catskills Casino, and (d) determining, where appropriate, inclusion of the
Sportsbook Lounge within marketing of the bet365 Gaming Service (the “bet365
Sportsbook Lounge Services”). Notwithstanding such Sportsbook Lounge Transition
to bet365, the Operator shall remain responsible for the day-to-day operations
of the Sportsbook Lounge, including (i) any marketing of the Sportsbook Lounge
other than in connection with the bet365 Gaming Service, (ii) hiring, training,
supervising, discharging and establishing the policies and other terms of
employment of all personnel as may be reasonably required for such operations,
(iii) compliance with applicable NY Gaming Law, providing cashier obligations,
including processing Retail Sports Betting, carrying out checks to verify the
age and whether any Sportsbook Lounge bettor is excluded from play (including
self-exclusion) and defending and settling any disputes of Sportsbook Lounge
bettors, (iv) managing, in compliance with applicable Law, any complimentaries
awarded to Sportsbook Lounge bettors; (v) subject to normal wear and tear,
maintaining, repairing and generally keeping the Sportsbook Lounge clean and in
good working


13

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




order, (vi) providing appropriate security and surveillance for the Sportsbook
Lounge, including the hiring and supervision of security personnel, subject to
applicable Law, (vii) arrange for cable or satellite television package,
including premium sports content, (viii) providing food and beverage service to
the Sportsbook Lounge and (ix) promptly providing bet365 with all information,
reports and data as required by this Agreement (the “Empire Sportsbook Lounge
Services”).
5.2    Administration of bet365 Gaming Service.
5.2.1    Subject to any limitations imposed by applicable Gaming Laws and except
as specifically set forth in this Agreement, bet365 shall manage, administer and
control all aspects of the bet365 Gaming Service, including (a) the development,
operation, enhancements, upgrades, updates, fixes, additions, substitutions and
replacements of all or any component thereof; (b) updating, replacing and
maintaining the bet365 Equipment associated with the bet365 Gaming Service; (c)
providing and maintaining any websites, mobile applications, and domain names;
(d) determining the features and functionality associated with the bet365 Gaming
Service; (e) marketing and promotion of the bet365 Gaming Service; (f)
day-to-day management of the bet365 Players, including Verification Checks,
fraud monitoring and control; (g) management of Player Incentives and
Player-Related Costs; (h) customer service functions, including prompt
resolution of any bet365 Player disputes; (i) providing the payment processing
system and services appurtenant thereto, including payment of all bet365 Player
withdrawals; (j) promptly providing to Empire all information, reports and data
necessary for Empire to timely comply with all Gaming Laws and other Laws
applicable to Empire or respond to any inquiries or investigations by Gaming
Authorities in relation to the bet365 Gaming Service; and (k) except for the
Empire Obligations, any other required function or service reasonably required
or necessary to deliver or operate the bet365 Gaming Service in a manner
consistent with generally accepted industry practices (the “bet365 Online
Obligations”). bet365 shall comply with applicable Laws, including all
applicable Gaming Laws, in performing such bet365 Obligations and shall in good
faith consider all reasonable input of Empire with respect to the bet365 Online
Obligations.
5.2.2    bet365 will perform (or procure that a Third Party performs) the bet365
Obligations, including all network administration, application operations and
technical and software support (including error corrections) and Enhancements
for the bet365 Gaming Service and its Online Gaming Platform and ongoing
maintenance, service and support for the bet365 Equipment in accordance with
industry standards and the practices bet365 generally uses within its other
online gaming businesses, all in accordance with applicable Gaming Laws. Subject
to applicable Gaming Laws, bet365 will make commercially reasonable provision
for backup and disaster recovery of the applicable bet365 Gaming Service.
Notwithstanding the foregoing, Operator shall be responsible for providing those
services to bet365 that are required to be performed by the holder of the
Operating License under the NY Gaming Law.
5.2.3    bet365 shall use commercially reasonable efforts to cause (a) the
Go-Live Dates for the applicable bet365 Gaming Service as soon as possible after
the Market Opening Date and (b) the bet365 Gaming Service to be competitive
within NY.
5.3    Subcontractors. Notwithstanding anything to the contrary in this
Agreement, and subject to NY Gaming Law, bet365 shall be entitled to use
contractors or subcontractors to perform


14

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




or assist with the bet365 Sportsbook Lounge Services and bet365 Online
Obligations (each, a “Subcontractor”); provided, that bet365 (a) obtains the
prior written consent of Empire, which shall not be unreasonably withheld,
conditioned or delayed and may only be conditioned on reasonable concerns about
compliance with applicable Gaming Laws or that such subcontractor is an
Unsuitable Person and (b) shall remain primarily liable under all applicable
provisions of this Agreement.
5.4    Domain Names. bet365 will acquire, set up and maintain registration of
the domain names (or designate an existing domain name or names that bet365 or
one of its Affiliates already own) for use with the offering of the bet365
Gaming Service (collectively, the “bet365 Domain Names”). To the extent
applicable, Empire will acquire, set up and maintain registration of the domain
names (or designate an existing domain name or names that Empire or one of its
Affiliates already own) for use with the offering of the Empire Branded Online
Sportsbook (collectively, the “Empire Domain Names”).
5.5    NY Provisioning. bet365 shall employ commercially reasonable testing
methods to verify the operation of the bet365 Gaming Service, including any such
methods mandated under applicable Gaming Laws. The Parties intend that the
bet365 Gaming Service shall be developed or adapted and have satisfactorily
passed any testing so as to conform to the requirements and specifications
mandated by the NY Gaming Law.
5.6    Empire Compliance Services.
5.6.1    Solely to the extent required under the NY Gaming Law, the Operator
will provide bet365 with, and be responsible for the regulatory oversight and
services set forth in Schedule B hereto (the “Compliance Services”). Upon
enactment of a NY Gaming Law, the Parties shall modify and amend the Compliance
Services set forth on Schedule B to be in compliance with applicable Laws,
including the NY Gaming Law. Notwithstanding the foregoing, if permitted by
applicable Law, bet365 shall have the right to request that it assume any
Compliance Service, and the Operator shall utilize its commercially reasonable
judgment, taking into account all legal and regulatory risks, in determining
whether to grant such consent. If such consent is granted, the Operator shall
cooperate in the transition of such Compliance Service.
5.6.2    Empire, or if applicable the Operator, shall designate or hire a senior
executive dedicated to ensuring provisioning of the Compliance Services and to
manage the relationship the Gaming Authority regarding the Sportsbook Lounge and
bet365 Gaming Service, the sports leagues (if necessary or appropriate) and be
the primary point of contact for bet365 with respect to its rights and
obligations under this Agreement (the “Dedicated Empire Executive”).
5.7    Insurance.
5.7.1    Each of bet365 and the Operator shall be covered by insurance that
covers claims which may arise out of or result from the operations or
performance under this Agreement by such Transaction Party, whether such
operations or performance be by such Transaction Party, its Affiliates or by any
Subcontractor directly or indirectly employed by it, or for whose acts any of
them may be liable.


15

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




5.7.2    In addition, Empire shall, at all times, keep and maintain (or cause
Montreign to keep and maintain) in full force and effect customary and industry
standard insurance policies and coverages (including public liability insurance)
for a land based casino, which policies shall cover the Sportsbook Lounge,
updated from time to time during the Term.
5.7.3    For all policies, the insurance coverage shall be primary and not
contributory. All general liability insurance shall be written on an ISO “on
occurrence” form. bet365 and the Operator shall each deliver to the other upon
execution of this Agreement and again on the Sportsbook Lounge Transition and on
the Go-Live Date a certificate or certificates of insurance evidencing
satisfactory coverage. All insurance shall be carried by an insurer with an A.M.
Best rating of A-VIII or better. Compliance with this insurance requirement or
the setting of the minimum required levels of insurance shall in no way limit
such Transaction Party’s liability or indemnity obligations under the Agreement
to the amount of insurance required.
5.7.4    In the event of a casualty event with respect to the Sportsbook Lounge,
the Parties shall discuss in good faith the use of the insurance proceeds
received by the Operator in connection therewith (i.e., whether to reinvest such
proceeds and restore the Sportsbook Lounge or include such proceeds as Revenue).
5.8    Empire Players Club. bet365 shall use commercially reasonable efforts to
create, by the Go-Live Date, functionality within the bet365 Gaming Service to
permit bet365 Players to provide details of their Empire Players Club membership
number through the bet365 Gaming Service. For any Empire Players Club membership
numbers captured by the bet365 Gaming Service, bet365 shall generate
corresponding bet365 Player transactional reports which document bet365 Player
activity through the bet365 Betting Service, and, at such frequency as
determined by the Parties, provide such data to Empire for Empire to use
independently to reward Players in accordance with the terms and conditions of
the Empire Players Club program. The Parties shall use their commercially
reasonable efforts in connection with such integration. Notwithstanding the
foregoing, as bet365’s technological capabilities further develop in the USA,
both Parties agree to review the concept of an automated system that allows for
the sharing of bet365 Player data and rewards points between the bet365 Gaming
Service and Empire, including the Empire Players Club.
ARTICLE 6    
ADVOCACY
6.1    Advocacy Efforts. Immediately following the Effective Date, Empire and
bet365 shall engage in advocacy efforts in NY and in doing so will: (a) work
diligently in good faith to permit the transactions contemplated in this
Agreement, including and specifically permitting an Online Sportsbook for a
state-wide offering in NY, allowing only one branded Skin (and utilizing any
Domain Name) that the holder of the Operating License elects, Gaming Taxes of
[***]% of gross gaming revenue or less and no requirement for specific personnel
to be located in NY; (b) promptly and regularly, keep the other Party informed
of its efforts with respect to such advocacy efforts (unless such disclosure
would violate any confidentiality agreement to which such Party or its
Affiliates is subject); and (c) keep the other Party generally informed of its
understanding of the status of legislative initiatives (including draft bills
and legislation) that may give rise to a NY Gaming Law for an Online Sportsbook.
Each Party acknowledges and agrees that (i) the other


16

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




Party shall, in its sole discretion, determine the amount of resources it
devotes to the advocacy effort, including the amount of money it spends, and
(ii) the success of the advocacy effort is uncertain, and that failure of the
enactment of a NY Gaming Law permitting the Operator to obtain an Operating
License or allow bet365 to offer its Online Sportsbook as contemplated herein
shall not result in a breach of this Agreement. Each Party will provide
assistance with respect to such advocacy efforts as reasonably requested by the
other Party.
ARTICLE 7    
REGULATORY COMPLIANCE
7.1    Privileged Licenses.
7.1.1    Each Transaction Party acknowledges that the other Transaction Party
and its Affiliates conduct businesses that are subject to and exist because of
privileged licenses issued by Gaming Authorities. Each Transaction Party
acknowledges as well that such Gaming Authorities may revoke, suspend, limit or
restrict any registrant, licensee or person found suitable for a Gaming Approval
if associated with an Unsuitable Person or entity.
7.1.2    No Transaction Party, or, to the best of its knowledge, none of its
Affiliates, is a Federally Prohibited Person or Gaming Prohibited Person (each
as hereinafter defined), and each Transaction Party is in compliance with all
applicable orders, rules, regulations, and recommendations of the Office of
Foreign Assets Control of the U.S. Department of the Treasury and any Laws
relating to terrorism or money laundering including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, and regulations of the U.S.
Treasury Department’s Office of Foreign Assets Control the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56) (the “USA PATRIOT Act”), and
the Money Laundering Control Act (18 United States Code Sections 1956 and 1957).
No Transaction Party will knowingly engage in a business relationship with a
Federally Prohibited Person or Gaming Prohibited Person during the Term.
7.1.3    In connection with their respective responsibilities and obligations
under this Agreement, bet365 and the Operator shall comply, and cause their
respective subcontractors to comply, with all applicable Laws related to
anti-corruption, anti-money laundering, and gaming (as applicable in the NY),
including those governing the providing of incentives, inducements, kickbacks,
gratuities or bribes, including the U.S. Foreign Corrupt Practices Act of 1977
(FCPA) (15 U.S.C. §§ 78dd-l, et seq.) which preclude giving, offering or
agreeing to give anything of value to foreign government officials or holders of
and candidates for public office or political parties, their families and
agents, directly or indirectly, in connection with obtaining or maintaining
contracts or orders or obtaining other benefits.
7.2    Gaming Compliance Modifications/Notification.
7.2.1    The Parties agree to work together in good faith to address any issue
not contemplated by this Agreement or any of the Schedules, while preserving the
transactions contemplated hereunder and thereunder, following enactment of a NY
Gaming Law (or the Gaming Regulations in the case of Retail Sports Betting).
Subject to the terms and conditions of this


17

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




Agreement and applicable Law, each of the Parties shall use their respective
commercially reasonable efforts to take or cause to be taken all actions and to
do or cause to be done all things reasonably necessary, proper or advisable
under applicable Law to make effective the transactions contemplated by this
Agreement.
7.2.2    Following enactment of a NY Gaming Law allowing the offering of an
Online Sportsbook, Online Casino/Table Games and/or Online Poker, the Parties
shall work together to monitor and assess such Law and any subsequent changes to
such Law that affect the operation and promotion of the bet365 Gaming Service
and will consult in good faith if any regulation or change in regulation
materially affect the bet365 Gaming Service. To the extent that bet365 has a
good faith concern that, as a result of unforeseen overly onerous provisions of
the NY Gaming Law (provided that the requirement for in-person registration at
multiple physical locations for an Online Sportsbook or multiple Skins will not
be deemed to be an overly onerous provisions), it will not be commercially
viable to operate the bet365 Gaming Service, then the Parties shall discuss in
good faith and engage in advocacy efforts similar to those required by Article 6
to modify such NY Gaming Law. To the extent following such discussions or such
advocacy efforts, if in bet365’s good faith opinion it will not be commercially
viable to operate the bet365 Gaming Service, bet365 can terminate this Agreement
pursuant to Section 16.2.4.
7.2.3    During the Term and following receipt of such Gaming Approval or other
Governmental Approval, each Transaction Party shall maintain and preserve all of
its Gaming Approvals and other Governmental Approvals required in order to
undertake or facilitate its activities under this Agreement, including, as
applicable, its Operating License and Service License, and at all times ensure
compliance with all applicable Gaming Laws, including the NY Gaming Law.
7.2.4    During the Term and following receipt of the requisite Gaming
Approvals, each Transaction Party shall inform the other Transaction Party
within five (5) Business Days of receipt of any notice, correspondence or other
information received by it or one of its Affiliates from such Gaming Authority
or any other Governmental Entity, which reasonably could have a material adverse
impact on maintaining such Gaming Approval. In addition, Empire shall inform
bet365 within five (5) Business Days of receipt of any notice, correspondence or
other information received by it or the Operator from any Gaming Authority or
Governmental Entity in connection with the bet365 Gaming Service (including, for
the avoidance of doubt, any such notice, correspondence or other information
received in connection with the payment or imposition of Gaming Taxes).
7.2.5    No Transaction Party shall be in breach of this Agreement with respect
to any action or omission if taken in order to comply with applicable Law,
including the NY Gaming Law. In addition, no Transaction Party shall require the
other to act in any way that would cause the other Transaction Party to be in
breach of applicable Laws, including the NY Gaming Law.
7.2.6    bet365 and the Empire Group shall cooperate with any Governmental
Entity that has proper jurisdiction over Retail Sports Betting or an Online
Sportsbook under the NY Gaming Law, if there is any request for information or
investigation in relation to such Online Sportsbook to the extent required by
applicable Laws. In such event, the Party or its Affiliate that is subject to
the request for information or investigation shall (providing that they are not
bound by


18

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




a duty of confidentiality towards the Governmental Entity making such request or
conducting such investigation) promptly give written notice to the other Party
of such request or investigation, providing reasonable details.
7.2.7    The Transaction Party shall cooperate with any Governmental Entity that
has proper jurisdiction over the Sportsbook Lounge or bet365 Gaming Service
under the NY Gaming Law or otherwise, if there is any bona fide request for
information or investigation in relation to the bet365 Gaming Service to the
extent required by applicable Laws. In such event, the Transaction Party that is
subject to the request for information or investigation shall (provided that
they are not bound by a duty of confidentiality towards the Governmental Entity
making such request or conducting such investigation) promptly give written
notice to the other party of such request or investigation, providing reasonable
details.
7.3    Compliance with Bribery Laws. In performing their obligations under this
Agreement, no Transaction Party or any of its Affiliates shall engage in any
activity, practice or conduct which would constitute a violation under any
applicable Bribery Laws. Each Transaction Party and each of its Affiliates shall
have in place during the Term reasonable procedures designed to prevent such
party and its Affiliates from violating any Bribery Laws when engaging in
activities in connection with this Agreement, including bribing another Person
with the intention of obtaining or retaining business or an advantage in the
conduct of business for itself or one of its Affiliates in violation of any
Bribery Laws.
7.4    Online Gaming Verification. bet365 shall implement Verification Checks
with respect to the bet365 Gaming Service that meet industry standards that are
compliant with the NY Gaming Law.
7.4.1    bet365 shall develop, implement and maintain data security policies,
protocols and systems, including firewalls, security patches, anti-virus
software, and data encryption processes, designed to reasonably protect in
accordance with industry standards all Customer Data and other data on the
bet365 Gaming Service servers and systems against any data security breaches.
ARTICLE 8    
FACILITIES
8.1    Equipment. To the extent the bet365 Equipment is required by the NY
Gaming Law to be located within NY or if requested by bet365, the Operator
agrees to provide space within the Catskill Casino, as applicable, to host
bet365 Equipment necessary for operating the bet365 Gaming Service (the
“Facility”). The cost of all improvements to all supporting systems, facilities,
fixtures and other general infrastructure associated with the Facility (such as
air conditioning and air filtering systems, fire protection and other
environmental, health and safety systems, racks, electrical control panels and
wiring, data and telecom lines with appropriate bandwidth, etc.), as well as
expenses related to the ongoing servicing or supplying utilities (including,
power, Internet connectivity and cooling) to the Facility (the “Facility
Expenses”) shall be considered a Cost.
8.2    License. If required by Section 8.1, subject to compliance with all
applicable Laws, the Operator hereby grants bet365 a non-exclusive license with
respect to the Facility to (a) access


19

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




and occupy the Facility and (b) install, operate, maintain and repair any bet365
Equipment therein (the “Equipment Room License”). No additional charge or fee
shall be due to the Operator for the Equipment Room License.
8.3    Equipment Room License Terms. As part of such Equipment Room License:
8.3.1    bet365 shall have, as appurtenant to the Equipment Room License,
non-exclusive rights to access common walkways necessary for access to the
Facility.
8.3.2    bet365 shall provide the Operator (and shall keep up to date) a list of
the bet365’s employees, agents, subcontractors and contractors who will be
entering the Facility on behalf of bet365 (“Authorized bet365 Personnel”).
8.3.3    During the Term, bet365 and its Authorized bet365 Personnel can (a) use
the bet365 Equipment, (b) install, operate, maintain and repair any bet365
Equipment within the Facility, and (c) have non-exclusive rights to access the
Facility 24 hours a day, seven days a week utilizing common walkways within
Catskill Casino, as necessary for access to the Facility.
8.3.4    Authorized bet365 Personnel shall agree to adhere to the Operator’s
reasonable policies regarding access to the Facility. Notwithstanding anything
in this Section 8.3.4 to the contrary, bet365 may, free of charge, retain the
bet365 Equipment in the Facility for up to 60 days after the expiration or
earlier termination of this Agreement and retain access to the Facility by
Authorized bet365 Personnel for the sole purpose of removing the bet365
Equipment. bet365’s access to the Facility for this purpose shall be subject to
all of the terms and conditions of this Agreement.
8.3.5    The Facility shall be operated subject to security protocols designed
to maintain the security of the Facility in accordance with both NY Gaming Law
and the Operator’s standard practices and procedures for its facilities. To the
extent permitted by the NY Gaming Law, bet365 shall be permitted to setup,
maintain and operate a backup data center if it chooses to do so in its sole
discretion, all expenses of which shall be considered a Cost. Notwithstanding
anything to the contrary in this Agreement, subject to NY Gaming Law, bet365 may
implement and maintain on bet365 Equipment such physical, technical and
administrative safeguards in connection with the bet365 Gaming Service as it
deems necessary, in bet365’s sole and absolute discretion, to restrict access to
Customer Data only to those with authorized access by bet365.
ARTICLE 9    
ACCOUNTS


20

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




9.1    Player Accounts. Subject to the requirements of the NY Gaming Law, bet365
shall set-up and maintain the number, type, transfer and processing procedures
(including process for disputed transfers), funds flow, ownership and other
details with respect to the deposit accounts necessary to operate the bet365
Gaming Service consistent with the NY Gaming Law, including the creation of a
bank account in accordance with the NY Gaming Law for Player’s deposits and
withdraws (the “Player Accounts”).
9.2    Security Interest. In no event shall any Transaction Party grant any
security interest, lien or encumbrance in any of its right, title and interest
in the Player Accounts, including any credits or proceeds thereto and all
monies, checks and other instruments held or deposited therein credits and
proceeds thereto.
ARTICLE 10    
REPORTS
10.1    Gaming Taxes. Subject to the requirements of applicable Law, the Parties
shall discuss in good faith and mutually determine who shall be responsible for:
(a) remitting all NY Gaming Taxes to the applicable NY Governmental Entity, and
for submitting to the applicable NY Governmental Entity the reports related to
the NY Gaming Tax owed in connection with the Sportsbook Lounge and the bet365
Gaming Service; (b) remitting all Federal Gaming Taxes to the applicable
Governmental Entity, and for submitting to the applicable Governmental Entity
the reports related to the Federal Gaming Tax owed in connection with the
Sportsbook Lounge and the bet365 Gaming Service; and (c) accounting for the
Player Withholding Taxes as required by applicable Law in connection with the
Sportsbook Lounge and bet365 Gaming Service. The Parties shall work together in
good faith to respond and address any request of a Governmental Entity regarding
the Gaming Tax owed in connection with the Sportsbook Lounge or the bet365
Gaming Service.
10.2    Reporting. In furtherance of its obligations in this Agreement, but
subject to its obligations as determined under Section 10.1, (a) the Operator
shall comply with all applicable and material provisions of the Internal Revenue
Code of 1986, as amended (the “Code”) and the applicable Tax Laws, including, if
applicable, the prompt providing or filing, as applicable, of any CTRs, SARCs,
W-2Gs, 1099 reports and any other forms, reports or information that may be
required by the Code or under applicable Law with respect to the Sportsbook
Lounge and the Retail Sports Betting conducted therein and (b) bet365 shall
comply with all applicable and material provisions of the Code and the
applicable Tax Laws, including, if applicable, the prompt providing or filing,
as applicable, of any CTRs, SARCs, W-2Gs, 1099 reports and any other forms,
reports or bet365 Player information that may be required by the Code or under
applicable Law.
10.3    Books and Records. The Operator shall prepare and maintain (in
accordance with its then-current accounting practices, systems and procedures)
accurate and complete books of accounts relating to the operations of the
Sportsbook Lounge. bet365 shall prepare and maintain (in accordance with its
then-current accounting practices, systems and procedures) accurate and complete
books of accounts relating to the operations of the bet365 Gaming Service.
Subject to any requirements imposed under applicable Gaming Laws, the accounting
practices used by each Transaction Party to prepare and maintain such books and
accounts shall be in conformity with


21

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




GAAP consistently applied, and the accounting systems and procedures so used by
such Transaction Party shall not be inconsistent with applicable Law and, at a
minimum, shall (a) include an adequate system of internal accounting controls;
(b) permit the preparation of financial statements in accordance with GAAP; and
(c) be susceptible to audit.
10.4    Cooperation. Each Transaction Party agrees that it will use its
commercial reasonable efforts to cooperate with, and provide financial
information, including supporting documentation, to the other Transaction Party
hereto, as is reasonably necessary for such other Transaction Party to cause the
preparation of audited financial statements, or the preparation of any other Tax
filing, or other report submitted to any Governmental Entity including the U.S.
Securities and Exchange Commission. Further, the Parties will use their
commercially reasonable efforts to coordinate the release of any public
disclosure regarding the financial results of the Sportsbook Lounge or bet365
Gaming Service.
ARTICLE 11    
VENDOR AGREEMENTS
11.1    Vendor Contracts.
11.1.1    Solely when required by either (a) a Third Party providing services to
the bet365 Gaming Service (a “Vendor”) as a result of the fact that the Operator
holds the Operating License or (b) a Gaming Authority pursuant to applicable NY
Gaming Law, the Operator shall be a co-signatory with bet365 to contracts
associated with operation of the bet365 Gaming Service, and any amendments
thereto (the “Vendor Contracts”).
11.1.2    Each of bet365 and the Operator hereby covenants and agrees that it
shall promptly provide such other Transaction Party a copy of any communication
or notice, whether written or oral, delivered by it to a Vendor or received from
a Vendor relating to the Vendor Contracts, and shall cooperate with such other
Transaction Party with respect to communications with the Vendors.
11.1.3    The Transaction Parties hereby covenant and agree that they shall not
modify or terminate any Vendor Contract without the prior written consent of the
other Transaction Party thereto, such consent not to be unreasonably withheld,
conditioned or delayed; provided, however, in the event such Vendor is or may be
an Unsuitable Person, or may cause any adverse consequence to the Operating
License or Service License, as applicable, or any other regulatory license or
permission maintained by the Transaction Parties or their respective Affiliates,
the Transaction Parties party thereto shall have the right to terminate such
Vendor Contract without the other Transaction Party’s consent.
11.1.4    In the event a Vendor Contract will be terminated in accordance with
Section 11.1.3, the terminating Transaction Party shall inform the other
Transaction Party of that decision and the non-terminating Transaction Party
shall promptly cooperate and use commercially reasonable efforts to effectuate
such termination in a reasonable time and manner that permits an orderly
transition of the services provided under such Vendor Contract to a new Vendor.


22

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




11.1.5    The Parties acknowledge and agree that (a) all amounts owed from a
Vendor under the Vendor Contracts shall be considered Revenue and (b) all
amounts owed to Vendor under the Vendor Contract shall be considered a Cost.
ARTICLE 12    
FEES & ACCOUNTING
12.1    Statements.
12.1.1    The Operator shall provide bet365 with a weekly gross revenue report
for each gaming week at a time mutually agreed to by the Parties, but in
accordance with the NY Gaming Law. Following the applicable Go-Live Date, bet365
shall provide Empire with a weekly gross revenue report for each gaming week
within ten (10) hours following the completion of such gaming week (or such
other period defined in the NY Gaming Law or Law).
12.1.2    Within 30 days of the earlier of (a) the Go-Live Date of the bet365
Online Sportsbook, and (b) the date of the Sportsbook Lounge Transition, Empire
shall submit to bet365 an invoice (the “Transition Date Invoice”) that describes
in reasonable detail, and provides reasonable evidence of, the Reimbursed Lounge
Costs and the Costs and Revenue prior to such date, that Empire seeks
reimbursement of pursuant to Section 3.1.3.
12.1.3    Within 30 days of the end of each calendar month (or such other period
necessary to comply with NY Gaming Law or Law) the Operator shall provide bet365
with a monthly operating statement relating to the Sportsbook Lounge for the
prior calendar month, setting forth in reasonable detail the Sportsbook Lounge
GGR for such prior month and Gaming Taxes due and owing in connection therewith.
Following the Sportsbook Lounge Transition, such statement shall include an
invoice for any Costs incurred by a member of the Empire Group related to the
Sportsbook Lounge for such prior calendar month, which invoice shall describe in
reasonable detail, and provide reasonable evidence of, such Costs (an “Empire
Sportsbook Lounge Invoice”).
12.1.4    Following the applicable Go-Live Date (or such other period necessary
to comply with NY Gaming Law or Law), within 30 days of the end of each calendar
month, or termination of this Agreement for any reason, to the extent that any
member of the Empire Group has incurred any Costs related to the bet365 Gaming
Service for such prior calendar month, Empire shall provide bet365 an invoice
(an “Empire Online Gaming Service Invoice,” and together with the Transition
Date Invoice and the Empire Sportsbook Lounge Invoice, an “Invoice”) that
describes in reasonable detail, and provides reasonable evidence, of such Costs.
12.1.5    Within 30 days following receipt of the applicable monthly Invoice (or
such other period necessary to comply with NY Gaming Law or Law), in each case
following the earlier of the Sportsbook Lounge Transition or the Go-Live Date,
bet365 shall provide Empire with a monthly operating statement relating to the
Sportsbook Lounge and the bet365 Gaming Service for the prior calendar month
(the “Monthly Statement”), setting forth in reasonable detail bet365’s
calculation of Revenue and all Costs for the immediately preceding month, with
reasonable specificity and evidence of the same, and detailing the transfer of
funds as contemplated by Section 12.2 and Section 12.3.


23

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




12.2    Funding of Costs.
12.2.1    All amounts for Reimbursed Lounge Costs on a Transition Date Invoice
shall be paid by bet365 within 30 days of receipt of the Transition Date
Invoice.
12.2.2    Following the Sportsbook Lounge Transition Date, all Costs associated
with the Sportsbook Lounge shall be a Cost and deducted from Revenue pursuant to
Section 12.3.2; provided, however, if there is insufficient Revenue to pay such
amounts pursuant to Section 12.3.2, bet365 shall be obligated to pay or
reimburse, as applicable, such Shortfall and bet365 shall be able to recoup such
Shortfall pursuant to Section 12.3.4.
12.2.3    Following the applicable Go-Live Date, all Costs associated with the
bet365 Gaming Service, including amounts set forth in an Empire Online Gaming
Service Invoice, shall be funded out of Revenue pursuant to Section 12.3.2;
provided, however, if there is insufficient Revenue to pay such amounts pursuant
to Section 12.3.2, bet365 shall be obligated to pay or reimburse, as applicable,
such Costs and such amount paid or reimbursed by bet365 shall be deemed a
Shortfall and bet365 shall be able to recoup such Shortfall pursuant to Section
12.3.4.
12.2.4    Notwithstanding anything herein to the contrary, (a) if any bet365
Operational Costs, bet365 Equipment or Acquisition Marketing Costs are not
solely dedicated to the Sportsbook Lounge or bet365 Gaming Service (i.e., they
also benefit an online gaming service offered by bet365 in another state within
the USA), then bet365 shall only be entitled to recover its Pro Rata Share of
such Costs, (b) in no event shall Costs include any advertising or marketing
costs incurred by Empire or its Affiliates related to the Catskill Casino
generally, regardless if such advertising or marketing also includes the
Sportsbook Lounge; but Costs can include an amount, not to exceed $[***] per
annum, incurred by Empire or its Affiliates for specific and direct marketing of
the Sportsbook Lounge and (c) in no event shall Costs include any amounts owed
to RW Services PTE Ltd in connection with use of the Empire Brand and Empire
agrees it shall be solely responsible for payment of any such amounts.
12.3    Retained Revenue. All Revenue received during any calendar month
following the Sportsbook Lounge Transition or a Go-Live Date shall be
distributed as follows:
12.3.1    first, an amount necessary to satisfy all Gaming Taxes levied on the
Sportsbook Lounge (following the Sportsbook Lounge Transition) or the bet365
Gaming Service shall be either paid to the applicable Governmental Entity to pay
such Gaming Tax or to the applicable Transaction Party, which in turn will have
an obligation to remit to the applicable Governmental Entity;
12.3.2    second, to pay any Costs reimbursing Empire for any amounts set forth
in the Transition Date Invoice with respect to the Lounge Operations Costs or
the most current Empire Sportsbook Lounge Invoice or Empire Online Gaming
Service Invoice;
12.3.3    third, to reimburse bet365 for any Costs it funded during the previous
month;


24

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




12.3.4    fourth, to bet365 until bet365 has received an amount equal to its
Unrecouped Shortfall;
12.3.5    fifth, to bet365 until bet365 has received an amount equal to its
Unrecouped Investment Costs;
12.3.6    sixth, if a Common Stock Delta exists, then bet365 shall receive the
Monthly Preferred Distribution until bet365 has received an amount equal to the
Unrecouped Preferred Distribution;
12.3.7    seventh, if bet365 is entitled to a NGR Shortfall Distribution, then
bet365 shall receive the aggregate NGR Shortfall Distribution until bet365 has
received an amount equal to the Unrecouped NGR Shortfall Distribution;
12.3.8    eight, if a Capital Investment Catch-up exists, then bet365 shall
receive the Capital Investment Catch-up Distribution until bet365 has received
an amount equal to the Unrecouped Capital Investment Catch-up; and
12.3.9    thereafter, the remaining amount shall be distributed 50% to bet365
and 50% to Empire (as applicable, such remaining amount, the “Profit Share”).
12.4    Payment Method. To the extent a Party owes another Party any amounts
pursuant to Sections 12.2 or 12.3, including as a result of a Party being in
possession of Sportsbook Lounge GGR or Online Gaming Service GGR, such Party
shall pay the other Party such owed amounts within 30 days of receipt of the
Monthly Statement. All payments to Empire required under Section 12.2 or Section
12.3 shall be made by means of wire transfer in immediately available funds to
an account as Empire may indicate in writing to pursuant to Section 18.9.
12.5    Eligible Promotional Gaming Credits. To the extent NY State Law allows
any Eligible Promotional Gaming Credits, the Parties agree such eligible bet365
Promotion Tax Deductions shall accrue towards the benefit of the Sportsbook
Lounge and bet365 Gaming Service operations and therefore either increase
Revenue or decrease Costs, such that the Operator is sharing such benefit with
bet365 appropriately.
12.6    Disputes. To the extent there is any dispute with respect to any
Invoice, the Parties shall cause individuals within their finance departments to
meet in good faith to attempt to resolve such dispute. If the Parties are unable
to resolve such dispute, then either Party can exercise their rights under
Section 12.7; provided, however, if there remains a dispute after exercising
such rights, either Party can request, the cost and expense of which shall be
deemed a Cost, an independent third party accountant to review the disputed
Invoice and provide an opinion regarding the dispute in an attempt to resolve
the issue.
12.7    Right to Audit. Both Parties will keep and maintain accurate books of
account and records at a business address in the USA covering all transactions
relating to this Agreement. Each Party is entitled, at its sole cost and
expense, to: (a) audit such books and records up to two (2) times each calendar
year, upon at least fifteen (15) days prior written notice to the other Party
pursuant


25

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




to Section 18.9, or at any time during a calendar year upon demand by any Gaming
Authority, by sending an authorized representative, agent, attorney and/or
accountant to the then current business address in the USA of the other Party
where records are maintained; and (b) make or cause such authorized
representative, agent, attorney or accountant to make copies and summaries of
such books and records for use in auditing only (such books and records. and
copies and summaries, will be deemed Confidential Information). Both Parties
will retain and cause their Affiliates to retain) all such books of account and
records for a minimum of seven (7) years following the calendar year to which
they relate. If Empire discovers that bet365 over charged for Costs for any
period or failed to accurately report Revenue under audit or bet365 discovers
that Empire over charged for Costs for any period or failed to accurately report
Revenue under audit (an “Audit Deficiency”), bet365 or Empire, as applicable,
will promptly pay such Audit Deficiency to the other Party as may be necessary
to comply with the distribution of Revenues in accordance with Section 12.3. If
such Audit Deficiency is more than 5%, (i) the audited Party shall reimburse the
auditing Party for all reasonable costs and expenses of such audit, and (ii)
notwithstanding part (a) above, such audit that discovered the Audit Deficiency
shall not be counted against the two (2) audit limit per calendar year for such
auditing Party.
ARTICLE 13    
OWNERSHIP
13.1    Operator Marks.
13.1.1    To the extent permitted by the License Agreement between RW Services
PTE Ltd and Montreign, dated as of March 31, 2017 (as may be amended, modified,
supplemented or restated from time to time, the “Empire License Agreement”)
Empire hereby grants (or shall cause the applicable member of the Empire Group
to grant) to bet365 and its Affiliates a worldwide, revocable, royalty-free,
non-sublicensable, non-exclusive and non-transferable license to reproduce,
display, and use intellectual property owned by or licensed to Empire (the
“Empire IP”) including, without limitation, the Empire Brands and
Empire-provided artwork, materials and other content provided by Empire to
bet365 under this Agreement solely in connection with (a) as required by this
Agreement in order to offer the bet365 Online Sportsbook, the bet365
Casino/Table Games or bet365 Poker; (b) bet365’s obligations associated with
Co-Branding and Section 3.4.2, if applicable, (c) bet365’s obligations with
respect to customization, operation and maintenance of the Empire Branded Online
Sportsbook and the offering of the Empire Branded Online Sportsbook in
accordance with the provisions of this Agreement, if applicable, and (d)
bet365’s rights and obligations under Section 14.5 and otherwise marketing and
advertising the Sportsbook Lounge and bet365 Gaming Service.
13.1.2    bet365 shall:
(a)    with respect to the Empire IP, comply with the reasonable style guides,
guidelines and/or policies, including any compliance items disclosed by Empire
to bet365 in order to ensure compliance with the Empire License Agreement, that
are provided by Empire in writing from time to time to bet365, reasonably in
advance;


26

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




(b)    acknowledge and agree that Empire (or the applicable member of Empire
Group) is the owner or licensee of the Empire Brands and any additional
intellectual property rights subsisting therein and that all goodwill arising
from the use of the Empire Brands shall inure and is hereby assigned to Empire
(or any of its Affiliates);
(c)    not use the Empire Brands in a manner that is likely to prejudice any
legal protection or validity of the Empire Brands, nor will it challenge
Empire’s ownership of the Empire Brands or use the Empire Brands other than as
expressly permitted under this Agreement;
(d)    not use any name or mark, other than those included in the Empire Brands
as permitted hereunder, which is identical to or confusingly similar to any name
or mark included in the Empire Brands; and
(e)    not make any application for a trade mark or a domain name for the Empire
Brands or any colorable imitation thereof or that is confusingly similar
thereto.
(f)    Empire will be the registrant of, and to the extent permitted by Law, own
all right, title and interest in and to any Empire Domain Names. bet365 shall
not acquire any rights in the foregoing except as expressly granted under this
Agreement and Empire expressly reserves all rights not so expressly granted.
13.1.3    The Empire Group agrees not to use any Empire Brand for an Online
Sportsbook within NY other than as contemplated by this Agreement.
13.2    bet365 Marks.
13.2.1    bet365 hereby grants (or shall cause the applicable Affiliate of
bet365 to grant) to Empire a worldwide, royalty-free, non-sublicensable,
non-exclusive and non-transferable license to reproduce, display, and use
intellectual property owned by bet365 (the “bet365 IP”) including, without
limitation, the bet365 Brands and bet365-provided artwork, New Content,
Derivative Content, materials and other content provided by bet365 to Empire
under this Agreement solely in connection with (a) Empire’s rights and
obligations under Section 14.5 and otherwise marketing and advertising the
Sportsbook Lounge and bet365 Gaming Service.
13.2.2    Empire shall:
(a)    with respect to the bet365 IP, comply with the reasonable style guides,
guidelines and/or policies that are provided by bet365 in writing from time to
time to Empire, reasonably in advance;
(b)    acknowledge and agree that bet365 (or the applicable Affiliate of bet365)
is the owner of the bet365 Brands and any additional intellectual property
rights subsisting therein and that all goodwill arising from the use of the
bet365 Brands shall inure and is hereby assigned to bet365 (or any of its
Affiliates);


27

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




(c)    not use the bet365 Brands in a manner that is likely to prejudice any
legal protection or validity of the bet365 Brands, nor will it challenge
bet365’s ownership of the bet365 Brands or use the bet365 Brands other than as
expressly permitted under this Agreement;
(d)    not use any name or mark, other than those included in the bet365 Brands
as permitted hereunder, which is identical to or confusingly similar to any name
or mark included in the bet365 Brands; and
(e)    not make any application for a trade mark or a domain name for the bet365
Brands or any colorable imitation thereof or that is confusingly similar
thereto.
(f)    bet365 will be the registrant of, and to the extent permitted by Law, own
all right, title and interest in and to any bet365 Domain Names. No member of
the Empire Group shall acquire any rights in the foregoing except as expressly
granted under this Agreement and bet365 expressly reserves all rights not so
expressly granted.
13.2.3    bet365 agrees not to use any bet365 Brand for an Online Sportsbook
within NY other than as contemplated by this Agreement.
13.3    bet365 Ownership.
13.3.1    bet365 owns all right, title and interest in and to, or has a valid
license to use, the bet365’s Online Gaming Platform, bet365 Gaming Service and
bet365 Equipment, and other than the rights expressly granted under this
Agreement, the Operator has no rights in and to the above. The Parties agree
that there shall be no implied licenses under this Agreement and that each Party
expressly reserves all rights not expressly granted to the other Party
hereunder.
13.3.2    bet365, at its sole cost and expense, may create, or may cause to be
created, artwork or other creative content in original form (“New Content”) or
content derived from existing content, including the bet365 Brands themselves
and content derived from the display of the bet365 Brands (“Derivative Content”)
for use in the bet365 Gaming Service. bet365 will own all right, title and
interest in and to any New Content, any Derivative Content and any other content
and material it contributes or develops for the bet365 Gaming Service. bet365
agrees that except as permitted in connection with Co-Branding or an Empire
Branded Online Sportsbook, no New Content and no Derivative Content shall
include any Empire IP, any colorable imitation thereof, or any mark, branding or
other stylization that would be confusingly similar to the Empire IP. The
Operator shall not acquire any rights in the foregoing except as expressly
granted under this Agreement and bet365 expressly reserves all rights not so
expressly granted.
13.3.3    Except as expressly granted under this Agreement, no member of the
Empire Group may reverse-engineer, decompile or disassemble the bet365’s Online
Gaming Platform (or a part thereof) or any other intellectual property provided
by bet365 under this Agreement. No member of the Empire Group may reproduce,
display, perform, distribute, sell, modify or create derivative works based upon
the bet365’s Online Gaming Platform (or a part thereof) or the bet365 Gaming
Service. No member of the Empire Group may (a) permit any Persons to use the
bet365’s Online Gaming Platform (or a part thereof) or bet365 Gaming Service
except


28

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




as expressly stated hereunder or as otherwise agreed by the Parties in writing
or (b) use the bet365’s Online Gaming Platform or bet365 Gaming Service in the
operation of a service bureau.
13.4    Customer Data.
13.4.1    Each Party shall, to the extent permitted by applicable Law, own all
information related to the bet365 Players and the members of the Empire Players
Club, including personally identifiable information and rights thereto
(“Customer Data”) and each Party shall provide the other Party with such
Customer Data promptly upon its acquisition; provided, that during the Term the
Parties shall only use, and cause their Affiliates to only use, the Customer
Data in connection with (i) the promotion and marketing of the Catskills Casino,
(ii) the operation, administration and promotion of the Sportsbook Lounge, the
bet365 Gaming Service or the Empire Branded Online Sportsbook and (iii) their
respective obligations hereunder. As soon as reasonably practicable following
the Effective Date, Empire shall, and shall cause its Affiliates, to modify and
maintain terms and conditions and privacy policies applicable to the members of
the Empire Player Club in order for it to comply with this Section 13.4.1 and
provide bet365 joint ownership of Customer Data. To the extent that pursuant to
the NY Gaming Law or any other applicable Law, the Parties cannot jointly own
the Customer Data, then the Party or its Affiliate that is the owner of the
Customer Data pursuant to the NY Gaming Law (the “Owning Party”) shall confer
any and all current and future rights such Owning Party has in the Customer Data
to the other Party (the “Non-Owning Party”) as a perpetual, worldwide,
non-exclusive, royalty-free, and transferable license, subject to the
restriction that during the Term the Customer Data shall only be used in
connection with (i) the promotion and marketing of the Catskills Casino, (ii)
the operation, administration and promotion of the Sportsbook Lounge, the bet365
Gaming Service or the Empire Branded Online Sportsbook and (iii) their
respective obligations hereunder. The Parties shall provide to the Operator any
and all Customer Data that the Operator is required to maintain under applicable
Gaming Laws; provided that nothing contained in this Section 13.4 shall limit
the Parties from exploiting the Customer Data in any way as permitted by this
Section 13.4 as long as such exploitation is permitted by applicable Law. Each
Transaction Party shall use the Customer Data only as permitted under this
Section 13.4 and shall (1) use good industry practices and protect it in
compliance with all applicable Laws and (2) promptly notify the other
Transaction Party of any unauthorized access to, or disclosure or use of
Customer Data (a “Data Breach”) and assist the other Transaction Party in taking
any remedial action reasonably requested in connection therewith.
13.4.2    Subject to applicable Laws, bet365 shall be entitled to create,
implement and amend the terms of use and privacy policies for the bet365 Gaming
Service, which terms of use and privacy policies shall be subject to the prior
written notice and approval of Empire, such approval not to be unreasonably
withheld. Such use and privacy policy shall provide, as required by applicable
Law, for assignment, transfer, or otherwise permission for the Parties to use
Customer Data consistent with Section 13.4 and any other provisions of this
Agreement and, if requested by a Transaction Party to comply with applicable
Law, such privacy policy shall make disclosures or obtain consent to assign,
transfer, or otherwise permit the Parties to use the Data.
13.4.3    Each Transaction Party shall promptly investigate each Data Breach
that it becomes aware of or has reason to suspect may have occurred and, in the
case of an actual Data


29

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




Breach, shall reasonably cooperate with the other Transaction Party in
connection with any independent investigation that the other Transaction Party
may conduct with respect to such Data Breach. Each Transaction Party shall
reasonably cooperate with the other Transaction Party in identifying any
reasonable steps that should be implemented to limit, stop or otherwise remedy
any actual or suspected Data Breach.
ARTICLE 14    
ADDITIONAL COVENANTS
14.1    Obligation of Confidentiality and Non-Use.
14.1.1    Each Transaction Party receiving Confidential Information (in such
capacity, “Recipient”) acknowledges and agrees that a duty is owed to the other
Transaction Party disclosing Confidential Information (in such capacity,
“Disclosing Party”) to maintain the confidentiality of Confidential Information
(as hereafter defined) provided by the Disclosing Party hereunder. Subject to
Section 14.1.3, Recipient shall take all reasonable steps to prevent disclosure
or dissemination of the Disclosing Party’s Confidential Information to any
Person or entity other than those employees, directors, officers, affiliates,
managers, partners, members, stockholders, agents, advisors or representatives
of Recipient (the “Representatives”) who have a need to know it in order to
assist Recipient in performing its obligations or exercising its rights under
this Agreement, and who have been made aware of and agreed to be bound by such
confidentiality obligations. In addition, Recipient shall not, and shall cause
its Representatives not to, use the Disclosing Party’s Confidential Information,
or authorize others to use the Disclosing Party’s Confidential Information, for
any purposes other than in connection with performing its obligations or
exercising its rights hereunder. As used herein, “reasonable steps” means steps
that a Transaction Party takes to protect its own, similarly confidential or
proprietary information, which steps shall in no event be less than a reasonable
standard of care. Subject to Section 14.4 below, this Section 14.1 shall survive
the termination of this Agreement for a period of seven (7) years, except to the
extent any Confidential Information constitutes a trade secret, in which case
the confidentiality obligations contained herein shall continue in effect for so
long as such trade secret remains a trade secret under applicable Law. For the
avoidance of doubt, the confidentiality obligations under this Agreement
constitute the entire agreement of the Transaction Parties with respect to the
confidential treatment of Confidential Information and supersedes and preempts
any prior understanding, agreements, or representations by and between the
Transactions Parties, written or oral, that may have related to such subject
matter.
14.1.2    Definition of Confidential Information. “Confidential Information”
means the terms of this Agreement and any information in any form emanating,
directly or indirectly, from Disclosing Party, concerning or relating to
Disclosing Party or the business operations of such entity, including
proprietary technology and/or business plans, which information has been
imparted to Recipient by Disclosing Party. “Confidential Information” shall
include Customer Data, improvements, ideas, discoveries, inventions, prototypes,
financial information, customer information, developments, methods, techniques,
engineering, know-how, trade secrets, systems, documentation, drawings,
renderings, sales and marketing plans, artwork, descriptions, component
specifications, information of or relating to the project for which Recipient
has received such


30

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




information, whether or not such project is susceptible to patent, copyright or
any other form of protection and whether or not reduced to practice, technical
or research information and software, including that in the development stage
whether developed or being developed by Disclosing Party or third parties at the
request of Disclosing Party, and all required disclosures to Gaming Authorities.
All information disclosed by Disclosing Party shall be presumed to constitute
Confidential Information and will be so regarded by the Recipient. “Confidential
Information” does not include any information which (a) at the time of
disclosure is generally known by the public or thereafter becomes public
knowledge through no act or omission of or on behalf of the Recipient; (b) is
disclosed to Recipient by third parties having a right to do so and who have not
imposed upon the Recipient obligations of confidentiality in respect thereof;
(c) is known to the Recipient, as can be demonstrated by the Recipient, prior to
disclosure; or (d) is developed independently by the Recipient, as can be
demonstrated by the Recipient, without reference to or reliance upon the
Confidential Information.
14.1.3    Certain Disclosures. Each Transaction Party agrees that it will not,
without the prior written consent of the other Transaction Party, disclose the
terms of this Agreement, except (a) as otherwise agreed to in writing by the
Parties, or (b) to its Affiliates, officers, managers, members, general
partners, employees, directors, agents, lender, advisors and contractors who (i)
need to know such information in connection with the transactions contemplated
by this Agreement, (ii) are instructed as to the confidential nature thereof and
(iii) agree to be bound by the terms hereof. Notwithstanding anything herein to
the contrary, either Transaction Party may disclose Confidential Information or
the existence or termination of this Agreement and such information it
reasonably deems necessary or advisable (1) to any Gaming Authority or pursuant
to a NY Gaming Law, or (2) for purposes of its and its Affiliates’ compliance
with any Laws (other than Gaming Laws, which is addressed in clause (1) above)
to which it is subject, including any securities Laws. Such Transaction Party
agrees to promptly notify the other Transaction Party of the existence, terms
and circumstances surrounding such disclosure unless prohibited by Law and shall
exercise its reasonable efforts to obtain an order or other reliable assurance
that confidential treatment will be accorded to such information, and if such
order or assurance is not obtained, the Transaction Party shall be permitted to
disclose only such portion of the other Transaction Party’s non-public
proprietary information that it is advised by opinion of counsel is required to
be disclosed. Notwithstanding anything to the contrary contained herein, there
shall be no restriction to the disclosure of any information that the Parties
have mutually agreed to previously publicly disclose.
14.1.4    Securities Compliance. Recipient hereby acknowledges that it is aware
and that it will advise its Representatives that the federal and state
securities Laws may prohibit any Person who has material, non-public information
about a company from purchasing or selling securities of such company (including
entering into hedge transactions involving such securities) or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such Person is likely to purchase or sell such
securities. Recipient acknowledges that Recipient may have access to material
non-public information concerning the Disclosing Party. Accordingly, Recipient
will not, and Recipient will take commercially reasonable steps necessary to
ensure that its Representatives (and any Person acting on behalf of or in
concert with Recipient or its Representatives) will not, trade in the securities
of the Disclosing Party (including any securities convertible into such
securities, or any other right to acquire such securities)


31

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




on the basis of, or if and while Recipient or its Representatives are in
possession of, material non-public information regarding the Disclosing Party
until such time as Disclosing Party has publicly disclosed such information. For
the avoidance of doubt, however, neither Recipient nor its Representatives shall
be prohibited from trading in securities in compliance with applicable
securities Laws.
14.2    Public Statements.
14.2.1    Except with the prior written consent of the other Transaction Party,
which may be withheld in its sole judgment except if requested by the other
Transaction Party in order for it or its Affiliates to comply with any
securities Law, each Transaction Party acknowledges that it shall not advertise,
publish or otherwise disclose in any press release or other form of
distribution: (i) its association with the other Transaction Party; or (ii) any
aspects of this Agreement.
14.2.2    Notwithstanding anything to the contrary herein, nothing in this
Section 14.2 shall restrict in any respect the ability of a Transaction Party or
any of its Affiliates to communicate with, make any statements to, or fully
disclose any information to any Gaming Authority other than unsolicited remarks
by Transaction Party or its Affiliates to a Gaming Authority (it being agreed
and acknowledged that remarks made pursuant to a duty or other obligation to
report to a Gaming Authority shall not be deemed “unsolicited” for purposes of
this Section 14.2.2, which remarks are made in bad faith with the intent of
circumventing the intent of this Agreement.
14.2.3    This Section 14.2 shall survive the termination of this Agreement for
any reason for a period of 5 years.
14.3    Change of Control Transactions. Empire shall ensure that, in the event
of a Change of Control of the Operator that results in a member of the Empire
Group no longer holding the Operating License, this Agreement will be assigned
or assumed by such Third Party purchaser. Further, if there is any change within
the Empire Group with respect to who holds the Operating License, Empire shall
cause that appropriate Affiliate to execute a joinder to this Agreement in
accordance with Section 3.5. bet365 shall ensure that, in the event of a Change
of Control of bet365 that results in bet365 no longer holding the applicable
Gaming Approvals required to be held by it in accordance with this Agreement,
this Agreement will be assigned or assumed by such Third Party purchaser.
14.4    Non-Solicitation. During the Term and for a period of 12 months
thereafter (the “Non-Solicitation Period”), neither Party shall directly or
indirectly solicit any employee of the other Party that was employed by such
other Party during the Non-Solicitation Period; provided, that, a Party may
solicit for purposes of employment any Persons through general advertising or
other general solicitation not targeted to employees of the other Party, and any
offers of employment to, or hiring of, such Persons resulting from such a
solicitation shall be permitted hereunder. This Section 14.4 shall survive the
termination of this Agreement for any reason.
14.5    Marketing; Cross-Promotion.


32

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




14.5.1    Empire shall (a) market and advertise the Sportsbook Lounge and the
bet365 Gaming Service at the Catskills Casino and any Empire-controlled social
media services relating to the Catskills Casino and (b) include a permanent link
on rwcatskills.com website, the Catskills Casino website and mobile application
to the bet365 Gaming Service. In addition, Empire shall, from time to time, as
reasonably instructed by bet365 and consistent with Empire’s reasonable
marketing practices, but in no event less frequently than one time per month,
send e-mailers or other advertisements to Empire’s database on behalf of bet365
for the purpose of marketing the Sportsbook Lounge or the bet365 Gaming Service.
Except as set forth in this Section 14.5.1, Empire shall not market or promote
the bet365 Gaming Service without bet365’s consent; provided Empire can, at its
sole cost and expense, market and promote the Empire Branded Gaming Service and
such amounts shall not be considered a Cost.
14.5.2    bet365 shall promote the Sportsbook Lounge and Catskills Casino
through the bet365 Gaming Service in a manner agreed to be the Parties, which
may include (a) each week, a promotion on the bet365 Gaming Service offering
bet365 Players an incentive to visit the Catskills Casino subject to Empire
providing bet365 with inventory such as hotel stay packages, Rewards Play,
Crystal Life Spa treatments and RW Epicentre event tickets, and (b) each month
within any scheduled e-mail communication to bet365 Players, advertisement of
the Catskills Casino. Any advertisement of the bet365 Gaming Service shall, if
feasible, practicable and commercially appropriate, include the Sportsbook
Lounge and the Empire Brand (or reference to the Catskill Casino) to the extent
such marketing or advertising is solely directed to residents of NY, as
reasonably determined by bet365. The Transaction Parties agree all marketing or
advertising that is not solely directed to residents of NY (or reasonably likely
to include Persons outside of NY) shall only include the bet365 Brand.
14.5.3    Empire shall use commercially reasonable efforts to cause the Resorts
World Casino New York (“Resorts World Casino New York”) to:
(a)    provide marketing support for the bet365 Gaming Service the same or
similar to that provided by Empire under Section 14.8.1;
(b)    in the event that the NY Gaming Law permits Players to register or manage
their transactions with respect to a bet365 Gaming Service at Resorts World
Casino New York, if requested by bet365, provide such registration and account
management facilities within the Resorts World Casino New York (the
“Registration Facilities”). The Parties shall collaborate and agree upon the
method and manner of integration of the Registration Facilities with the bet365
Gaming Service. All expenses associated with the Registration Facilities shall
be deemed a Cost; and
(c)    in the event the NY Gaming Law permits Players to place wagers via
terminal located with the Resorts World Casino New York, to provide such
terminals in a manner mutually agreed to by the Parties (the “Gaming
Terminals”). The Parties shall collaborate and agree upon the method and manner
of integration of the Gaming Terminals with the bet365 Gaming Service. All
expenses associated with the Gaming Terminals shall be deemed a Cost.


33

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




(d)    The Parties acknowledge and agree that Resorts World Casino New York is a
separate legal entity from Empire and that it shall be remunerated for its
obligations under this Section 14.8. The Parties agree to seek an exclusive
agreement with Resorts World Casino New York and any costs related to such
agreement shall be counted as Costs. Any transaction entered into with Resorts
World Casino New York regarding the Sportsbook Lounge or bet365 Gaming Service,
including as contemplated by this Section 14.8.3, shall require the consent of
the Committee and a copy thereof shall be provided to each Party.
ARTICLE 15    
REPRESENTATIONS AND WARRANTIES
15.1    Representations and Warranties of bet365. In order to induce Empire to
enter into and perform its obligations under this Agreement and to consummate
the transactions contemplated hereby, bet365 hereby represents and warrants as
of the date hereof to Empire as follows:
15.1.1    Organization. bet365 is a limited liability company duly organized and
validly existing under the Laws of Delaware.
15.1.2    Authority and Validity. bet365 has the requisite power and authority
to execute, deliver and perform its obligations under this Agreement. The
execution and delivery by bet365 of, and the performance by bet365 of its
obligations under this Agreement have been duly authorized by the requisite
company, corporate, or other such organizational action on its part, including
if necessary approval of the board of directors of bet365. This Agreement is the
valid and binding obligation of bet365, enforceable against bet365 in accordance
with its terms, except insofar as enforceability may be affected by Bankruptcy
Laws, applicable Gaming Laws or by principles governing the availability of
equitable remedies.
15.1.3    Non-Contravention. The execution, delivery and performance by bet365
of this Agreement does not and will not (a) conflict with or violate any
provision of bet365’s organizational documents, (b) result in any violation of
or breach or default under or loss of rights under any contract or agreement to
which bet365 is a party or by which it are bound, (c) violate any Law to which
bet365 is subject, or (d) violate, conflict with or result in a default, right
to accelerate or loss of rights under any order, judgment or decree to which
bet365 is a party or by which it is bound or affected.
15.1.4    No Consents. Except with respect to any applicable Gaming Approval, no
material approval of, notice to, or registration, declaration or filing with,
any Governmental Entity is required to be obtained or made by or with respect to
bet365 in connection with the execution, delivery and performance of this
Agreement.
15.1.5    No Litigation. Except as disclosed in writing to Empire on or before
the execution of this Agreement, there is no pending or, to bet365’s actual
knowledge, threatened Claims, lawsuits, governmental actions or other
proceedings against bet365 or its assets before any court, agency or other
judicial, administrative or other governmental body or arbitrator which could
reasonably be expected to have a material adverse effect on the bet365 Gaming
Service.


34

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




15.2    Representations and Warranties of Empire. In order to induce bet365 to
enter into and perform its obligations under this Agreement and to consummate
the transactions contemplated hereby, Empire hereby represents and warrants as
of the date hereof to bet365 as follows:
15.2.1    Organization. Empire is a corporation, duly organized and validly
existing under the Laws of the State of Delaware.
15.2.2    Authority and Validity. Empire has the requisite power and authority
to execute, deliver and perform its obligations under this Agreement. The
execution and delivery by Empire of, and the performance by Empire of its
obligations under this Agreement have been duly authorized by the requisite
action on its part, including, if necessary, approval of its board of directors.
This Agreement is the valid and binding obligation of Empire, enforceable
against Empire in accordance with its terms, except insofar as enforceability
may be affected by Bankruptcy Laws, applicable Gaming Laws or by principles
governing the availability of equitable remedies.
15.2.3    Non-Contravention. The execution, delivery and performance by Empire
of this Agreement and the Stock Purchase Agreement does not and will not (a)
conflict with or violate any provision of any organizational documents of Empire
or any controlled Affiliate, (b) result in any violation of or breach or default
under or loss of rights under any contract or agreement to which Empire or any
controlled Affiliate is a party or by which it is bound, (c) violate any Law to
which Empire or any controlled Affiliate is subject, or (d) violate, conflict
with or result in a default, right to accelerate or loss of rights under any
order, judgment or decree to which Empire or any controlled Affiliate is a party
or by which it is bound or affected.
15.2.4    No Consents. Except with respect to any applicable Gaming Approval, no
material approval of, notice to, or registration, declaration or filing with,
any Governmental Entity is required to be obtained or made by or with respect to
Empire in connection with the execution, delivery and performance of this
Agreement.
15.2.5    No Litigation. Except as disclosed in writing to bet365 on or before
the execution of this Agreement, there is no pending or, to Empire’s actual
knowledge, threatened Claims, lawsuits, governmental actions or other
proceedings against Empire or its assets before any court, agency or other
judicial, administrative or other governmental body or arbitrator which could
reasonably be expected to have a material adverse effect on the bet365 Gaming
Service.
ARTICLE 16    
TERM AND TERMINATION
16.1    Term. This Agreement comes into force on the Effective Date and subject
to earlier termination pursuant to Section 16.2 or mutual written agreement of
the Parties, shall continue in force until the earlier of (i) the 20th
anniversary of the Go-Live Date and (ii) the termination of Empire’s Gaming
Facility License Award (the “Initial Term”). Upon expiration of the Initial
Term, this Agreement shall be automatically extended for successive five (5)
year periods (each, a “Renewal Term”) unless a Party provides at least 12
months’ written notice to the other Party of its election not to renew this
Agreement prior to the end of the Initial Term or any Renewal Term.


35

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




16.2    Termination.
16.2.1    Either Party can terminate this entire Agreement upon written notice
to the other Party:
(a)    if a NY Gaming Law authorizing Online Sportsbooks has not been enacted in
NY prior to [***], provided that notice of termination pursuant to this Section
16.2.1(a) is delivered prior to [***]; provided, however, if the process for
enactment of a NY Gaming Law is an amendment to the Constitution of NY, such
date shall be extended to [***], provided that notice of termination pursuant to
this Section 16.2.1(a) is delivered prior to [***];
(b)    subject to the notice and cure requirements of Section 16.5, upon a
material breach of this Agreement by the other Party;
(c)    in the event the other Party is an Unsuitable Person, provided, such
terminating Party has utilized commercially reasonable efforts to cooperate with
the other Party in an attempt to remedy the issue or issues causing such Party
to be an Unsuitable Person, which commercially reasonable efforts shall include
providing a 30 day advance notice of termination and an ability to discuss such
determination with the terminating Party; provided that in the event that the
use of such commercially reasonable efforts would, in the reasonable opinion of
such Party, be detrimental to the Party that has determined that the other Party
is an Unsuitable Person, such Party may terminate this Agreement in accordance
with this Section 16.2.1(c) without taking such efforts;
(d)    in the event the other Party is Bankrupt;
(e)    any Gaming Authority in NY disapproves of this Agreement, and the
Parties, acting together in good faith, are not able, without materially
detrimentally frustrating the commercial intent of this Agreement, to amend the
Agreement so that the applicable Gaming Authority no longer disapproves of this
Agreement;
(f)    if a Law is enacted that prohibits offering or conducting an Online
Sportsbook in NY, including the NY Gaming Law as it relates to Online
Sportsbooks sun setting without renewal; and
(g)    if a Federal Online Gaming Law preempts the NY Gaming Law(s) such that
operation of an Online Sportsbook through a state license is no longer required.
16.2.2    bet365 can terminate this Agreement upon written notice to Empire upon
a Change of Control of Empire or the Operator to a Highly Competitive Business.
16.2.3    Empire can terminate this Agreement upon written notice to bet365 upon
a Change of Control of bet365 to a Highly Competitive Business.
16.2.4    bet365 can terminate this Agreement upon written notice to Empire
pursuant to Section 7.2.2 provided that following such termination, during a
period of eighteen (18)


36

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




months following such termination, neither bet365 nor any of its Affiliates may,
directly or indirectly, offer Online Gaming Services in NY.
16.3    Survival. Upon termination of this entire Agreement all rights and
obligations of the Parties under this Agreement shall terminate, other than this
Section 16.3, Section 8.3.4, Article 13, Article 14 (other than Sections 14.3
and 14.5), Article 16, Article 18, or otherwise specifically set forth herein,
provided that all amounts owed to a Party for the period prior to such
termination are paid to such Party as contemplated herein.
16.4    Exclusive Remedy. Notwithstanding anything herein to the contrary, other
than in connection with a termination of this Agreement pursuant to Sections
16.2.1(b) or 16.2.1(d) and except as otherwise expressly provided herein, no
Transaction Party may seek damages upon exercising its rights to termination of
this Agreement pursuant to this Article 16. Except as limited by Section 18.16,
the right of termination as a result of Sections 16.2.1(b) or 16.2.1(d) does not
prejudice or limit the rights of the aggrieved Transaction Party to claim
damages it may have suffered as a result thereof.
16.5    Cure Rights. No Transaction Party shall be entitled to recover damages
or terminate this Agreement pursuant to Section 16.2 by reason of any breach by
another Transaction Party of its obligations hereunder, unless the breaching
Transaction Party fails to remedy such breach within (a) 10 days following
receipt of the non-breaching Transaction Party’s notice thereof with respect to
any breaches of a monetary obligation, and (b) 180 days following receipt of the
non-breaching Transaction Party’s notice thereof with respect to any other
breaches (or, with respect to clause (b), if such cure cannot reasonably be
accomplished within such 180-day period, the breaching Transaction Party shall
not in good faith have commenced such cure within such 180-day period and shall
not thereafter proceed diligently to completion, but in no event for a period
greater than 240 days). The foregoing cure period will not apply to any
representations or warranties hereunder, to breaches incapable of being cured,
fraud or willful misconduct, or to an application for injunctive relief. Chronic
and repetitive breaches of the same kind and character shall not be curable. The
non-breaching Transaction Party shall use commercially reasonable efforts during
any cure period to mitigate damages and assist the breaching Transaction Party
in curing such breach.
16.6    Limitation. The Transaction Parties acknowledge that any dispute arising
under this Agreement will be limited to the Persons that are parties to this
Agreement and, except to the extent reasonably necessary in connection with an
action to seek injunctive relief resulting from actions by such Person that
result in a breach of this Agreement, no Transaction Party shall (a) commence
any lawsuit, arbitration or otherwise seek to impose any liability whatsoever
against any Person in its capacity as an officer, director, shareholder, member,
employee or agent of a Transaction Party or (b) permit any Person claiming
through such Party to assert a claim or impose any liability against any Person
in its capacity as an officer, director, shareholder, member, employee or agent
of a Transaction Party as to any matter or thing arising out of or relating to
this Agreement or any alleged breach or default by Transaction Party hereto or
thereto.
16.7    Specific Performance. If any Transaction Party defaults on any provision
in this Agreement, the other non-defaulting Transaction Party, at its option,
either may (a) in accordance with Section 16.2.1(b) terminate this Agreement and
pursue its actual damages or (b) pursue and


37

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




obtain specific performance of such defaulting Transaction Party’s obligations
hereunder (without the necessity of proving irreparable harm or posting a bond
or other security).
16.8    Offset. To the extent a notice of a material breach of this Agreement by
one Party to the other Party (the “Breaching Party”) is delivered at any time
after termination of the Guaranty Side Letter, then, an amount equal to the next
$[***] of the Profit Share such Breaching Party is entitled to under Section
12.3.9, shall be held (including taking into account the last sentence of this
Section 16.8) by such Breaching Party and not distributed to its holders of
Equity Securities or otherwise used by the Breaching Party for any business
purpose until such breach is cured. Further, if the non-breaching Party owes the
Breaching Party any Profit Share amount pursuant to Section 12.4, it can
withhold delivering such amount until the earlier of (a) it has withheld $[***]
under this Section 16.8 or (b) the Breaching Party has cured such material
breach.
ARTICLE 17    
INDEMNIFICATION
17.1    Indemnification of bet365. Subject to Section 18.16, Empire and the
Operator, on a joint and several basis, hereby agree to indemnify and hold
harmless, to the fullest extent permitted by Law, bet365 and its Affiliates and
their respective officers, directors, shareholders, members, managers, employees
and agents, from, against and in respect of any and all liabilities, judgments,
injunctions, charges, orders, decrees, rulings, damages, dues, assessments,
losses, fines (other than Gaming Fines included in the definition of Costs),
penalties, injuries, deficiencies, demands, fees, costs, amounts paid in
settlement or indemnification (including reasonable and documented attorneys’
and expert witness fees, costs and disbursements in connection with
investigating, defending or settling any Action or threatened Action), and other
expenses (collectively, “Claims”), in any instance arising out of any Action
brought by a Third Party, including any regulatory enforcement action, or notice
of violation from a Governmental Entity, including a Gaming Authority, related
to or arising or resulting from (each, an “Empire Third-Party Claim”):
17.1.1    any claim brought with respect to the operation of the Catskills
Casino generally, including as related to any threat to, loss or impairment of
life or personal injury to any patrons of the Catskills Casino as a result of
foreign or domestic terrorism;
17.1.2    any breach or default in performance by Empire or the Operator of any
representation, warranty, covenant or obligation contained in this Agreement;
17.1.3    any claim brought on the basis that the Empire IP that is incorporated
in the Sportsbook Lounge or bet365 Gaming Service pursuant to the terms of this
Agreement infringes the intellectual property rights of a Third Party;
17.1.4    any violation of any Law by Empire or the Operator, including the NY
Online Gaming Law or failure to remit any NY Gaming Taxes related to the
Sportsbook Lounge or the bet365 Gaming Service payable by Empire or the Operator
other than to the extent caused by any acts or omissions of bet365 or its
Affiliates in violation of this Agreement;


38

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




17.1.5    except to the extent caused by any acts or omissions of bet365 or its
Affiliates in violation of this Agreement, bet365’s Gaming Approvals or the
Operating License being suspended, revoked, cancelled, not renewed or terminated
due to the act or omission of Empire, the Operator or their Affiliates; or
17.1.6    any claim related to any Data Beach in which the Customer Data is
accessed, used or disclosed in an unauthorized manner while controlled by and in
the possession of Empire, the Operator or their Affiliates.
17.2    Indemnification of Empire and the Operator. Subject to Section 18.16,
bet365 hereby agrees to indemnify and hold harmless, to the fullest extent
permitted by Law, Empire, the Operator and their Affiliates and their respective
officers, directors, shareholders, members, managers, employees and agents from,
against and in respect of any and all Claims, in any instance arising out of any
Action brought by a Third Party, including any regulatory enforcement action, or
notice of violation from a Governmental Entity, including a Gaming Authority,
related to or arising or resulting from (each, a “bet365 Third-Party Claim”):
17.2.1    any breach or default in performance by the Operator of any
representation, warranty, covenant or agreement contained in this Agreement;
17.2.2    any claim brought on the basis that the bet365 Brand or the bet365’s
Online Gaming Platform or, following the Sportsbook Lounge Transition, the
Sportsbook Lounge Betting Platform that is incorporated in the Sportsbook Lounge
or the bet365 Gaming Service pursuant to the terms of this Agreement infringes
the intellectual property rights of a Third Party;
17.2.3    any violation of any Law by bet365, including the NY Online Gaming Law
or, to the extent bet365 is obligated to remit such NY Gaming Tax directly to
the applicable Governmental Authority, failure to remit any NY Gaming Taxes
related to the Sportsbook Lounge or the bet365 Gaming Service payable by bet365
other than to the extent caused by any acts or omissions of Empire or its
Affiliates in violation of this Agreement,;
17.2.4    except to the extent caused by any acts or omissions of a member of
the Empire Group in violation of this Agreement, Empire or the Operator’s Gaming
Approvals or the Operating License being suspended, revoked, cancelled, not
renewed or terminated due to the act or omission of bet365;
17.2.5    any claim related to any Data Beach in which the Customer Data is
accessed, used or disclosed in an unauthorized manner while controlled by and in
the possession of bet365 or its Affiliates.
17.3    Third Party Claims. If any Third Party shall notify the Party possessing
a right to indemnification under this Article 17 (the “Indemnified Party”) with
respect to any matter which may give rise to a Third-Party Claim, then the
Indemnified Party shall promptly notify the other Party (the “Indemnifying
Party”) in writing (the “Third Party Claim Notice”) describing the Third-Party
Claim in reasonable detail. The timely delivery of such written notice by the
Indemnified Party to the Indemnifying Party shall not relieve any liability on
the part of the Indemnifying Party


39

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




under this Article 17 with respect to such Third-Party Claim except, and only to
the extent, the Indemnifying Party suffers material prejudice by reason of such
failure. The Indemnifying Party shall have the right, at its option, to assume
the defense of any such Third-Party Claim with counsel approved by the
Indemnified Party (which approval shall not be unreasonably withheld,
conditioned or delayed); provided however, if the Indemnified Party reasonably
and in good faith determines that an adverse outcome of a Third Party Claim may
preclude or materially delay, impede, impair, threaten or jeopardize any Gaming
Approval or such Indemnified Party’s Affiliates’ application for or ability to
obtain or retain any Gaming Approval, such Indemnified Party shall have the
right to defend such Third Party Claim pursuant to Section 17.3.7. If the
Indemnifying Party elects in writing within 20 days of receipt of the
Third-Party Claim to assume the defense of any such Third-Party Claim then:
17.3.1    notwithstanding anything to the contrary contained in this Agreement,
the Indemnifying Party shall not be required to pay or otherwise indemnify the
Indemnified Party against any attorneys’ fees incurred on behalf of the
Indemnified Party in connection with such Third Party Claim following the
Indemnifying Party’s election to assume the defense of such Third Party Claim;
provided, that the Indemnified Party may have counsel participate in the defense
at the Indemnified Party’s own expense;
17.3.2    the Indemnified Party shall make available to the Indemnifying Party
all books, records, and other documents and materials that are under the direct
or indirect control of the Indemnified Party or any of the Indemnified Party
representatives and that the Indemnifying Party considers necessary or desirable
for the defense of such Third Party Claim;
17.3.3    the Indemnified Party shall execute such documents and take such other
actions as the Indemnifying Party may reasonably request for the purpose of
facilitating the defense of, or any settlement, compromise, or adjustment
relating to, such Third Party Claim;
17.3.4    the Indemnified Party shall otherwise fully cooperate, without
additional consideration, as reasonably requested by the Indemnifying Party in
the defense of such Third Party Claim;
17.3.5    without the consent of the Indemnifying Party, the Indemnified Party
shall not admit any liability with respect to such Third Party Claim; and
17.3.6    the Indemnifying Party shall have the exclusive right to settle,
adjust, or compromise such Third Party Claim, on such terms as it may deem
appropriate, without the consent or approval of the Indemnified Party or any
other Person; provided, that any settlement that does not include as an
unconditional term a release by the claimant to the Indemnified Party from all
liability in respect to such claim or that contains any ongoing requirement or
restriction of the Indemnified Party, requires the written consent of the
Indemnified Party, which consent shall not be unreasonably withheld.
17.3.7    If the Indemnifying Party elects not to assume the defense of such
Third Party Claim, then the Indemnified Party shall proceed diligently to defend
such Third Party Claim with the assistance of counsel reasonably satisfactory to
the Indemnifying Party; provided, however,


40

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




that the Indemnified Party shall not settle, adjust, or compromise such Third
Party Claim, or admit any liability with respect to such Third Party Claim,
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld.
ARTICLE 18    
MISCELLANEOUS
18.1    Independent Contractors. The Parties are acting as independent
contractors. Nothing contained in this Agreement shall create or be construed as
creating a partnership, joint venture or agency relationship. Neither Party
shall have the authority to bind the other Party in any respect.
18.2    No Third Party Beneficiaries. Except as specifically set forth herein,
this Agreement shall not confer any rights or remedies upon any Person other
than the Parties and their respective successors and permitted assigns.
18.3    Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. Except as contemplated by Section 3.5, no Party may assign
this Agreement or any of its rights, interests or obligations hereunder or
delegate its responsibilities or obligations without the prior written approval
of the other Party, which may be withheld in its sole and absolute discretion;
provided, (a) pursuant to Section 3.5, Empire shall be obligated to assign those
rights and obligation in this Agreement to the Affiliate eligible to obtain the
Operating License (i.e., the Operator), without the need for such prior written
approval, provided, if such Affiliate is a Highly Competitive Business following
a Change of Control of Empire or Operator, bet365 shall have a termination right
pursuant to Section 16.2.2, or (b) subject to bet365’s termination right in
Section 16.2.2 and Empire’s termination right in Section 16.2.3, this Agreement
shall be assigned in connection with a Change of Control of bet365, Empire or
the Operator; provided that in the case of any such assignment, such assignee,
prior to the assignment, obtains all necessary Gaming Approvals to comply with
its obligations under this Agreement.
18.4    Governing Law. THE LAWS OF THE STATE OF NEW YORK, EXCLUSIVE OF ANY
CONFLICTS OF LAW PRINCIPLES THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW,
SHALL GOVERN THIS AGREEMENT FOR ALL PURPOSES. EACH OF THE PARTIES HEREBY (A)
SUBMITS TO THE JURISDICTION OF THE PERMITTED COURT FOR PURPOSES OF ENFORCING
THIS AGREEMENT IN THE MANNER PROVIDED HEREIN, AND (B) WAIVES AND AGREES NOT TO
ASSERT (BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE) IN ANY SUIT, ACTION,
PROCEEDING OR DISPUTE PROPERLY BROUGHT OR MAINTAINED BEFORE THE PERMITTED COURT
IN ACCORDANCE WITH THIS AGREEMENT, ANY CLAIM THAT (I) SUCH PARTY IS NOT SUBJECT
PERSONALLY TO THE JURISDICTION OF THE PERMITTED COURT, (II) SUCH PARTY IS IMMUNE
FROM EXTRATERRITORIAL INJUNCTIVE RELIEF, (III) SUCH SUIT, ACTION, PROCEEDING OR
DISPUTE MAY NOT BE BROUGHT OR MAINTAINED IN THE PERMITTED COURT, OR SHOULD BE
DISMISSED ON THE GROUNDS OF FORUM NON CONVENIENS, OR SHOULD BE TRANSFERRED TO
ANY COURT OTHER THAN THE PERMITTED COURT, OR (IV) THAT THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY THE PERMITTED COURT.


41

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




18.5    Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE,
CLAIM, DEMAND ACTION OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE.
18.6    Amendment and Waiver. No modification, amendment, or waiver of any
provision of this Agreement will be effective unless such modification,
amendment, or waiver is approved in writing by each Party. Any failure by either
Party, at any time, to enforce or require the other Party’s compliance with any
of the terms and conditions of this Agreement shall not constitute a waiver of
such terms and conditions, nor limit the right of the non-defaulting Party to
avail itself of any and all remedies it may have. The remedies provided for in
this Agreement shall be cumulative with all other remedies at law or in equity.
The Parties acknowledge that since the NY Gaming Law for Online Gaming Services
(or the Gaming Regulations for Retail Sports Betting) has not yet been enacted,
once such legislation or regulation is enacted, the Parties may be required to
commence in good faith discussions to modify certain parts of this Agreement as
necessary to ensure compliance with such legislation, provided that any changes
shall result in substantially the same economic benefits and burdens between the
Parties as originally contemplated by this Agreement.
18.7    Entire Agreement. This Agreement and the Stock Purchase Agreement
constitute the entire agreement of the Parties with respect to the subject
matter herein and supersedes and preempts any prior understandings, agreements,
or representations by or between the Parties, written or oral, that may have
related to the subject matter of this Agreement in any way.
18.8    Counterparts; Facsimile; Electronic and Digital Signatures. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original, and all such counterparts together shall constitute
one and the same instrument and may be sufficiently evidenced by one
counterpart. Each Party may rely upon the facsimile signature of the other. In
addition, at all times while the Agreement is in force, each Party expressly
agrees to the use and acceptance of signatures by digital or other electronic
means. In addition, each Party agrees (except with respect to documents required
to be signed in the presence of a third party or documents having an additional
qualifying requirement in addition to the signature) that the use of a message
which represents the document and is transformed by a digital signature,
constitutes a sufficient signing of record. Subject to the foregoing
restrictions, each Party further agrees that a digital or other electronic
signature will be accorded the full legal force and effect of a handwritten
signature under the law governing the Agreement. Execution of this Agreement at
different times and places by the Parties shall not affect the validity thereof.
18.9    Notices. Unless otherwise specified in this Agreement, all notices,
demands, elections, requests or other communications that any Party may desire
or be required to give hereunder must be in writing and must be given (a) by
hand delivery, (b) by a recognized overnight courier service providing
confirmation of delivery overnight courier, or (c) by Portable Document


42

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




Format (PDF), to the addresses set forth below or at such other address as the
Parties may specify by notice given to the other Parties in accordance with this
Section 18.9. A notice sent by overnight courier shall be deemed given on the
next Business Day after the day said notice is delivered to the overnight
courier. A notice sent by hand delivery or by PDF shall be deemed given on the
day sent (provided such PDF document is electronically confirmed received and is
followed by delivery pursuant to (a) or (b) above).
If to Empire:


Empire Resorts, Inc.
c/o Monticello Casino and Raceway
204 State Route 17B, P.O. Box 5014
Monticello, NY 12701
Attention: Nanette L. Horner
E-mail: nhorner@emprireresorts.com


with copies to:


Sidley Austin LLP
1999 Avenue of the Stars
Los Angeles, CA 90067
Attention: Kenneth J. Baronsky
E-mail: kbaronsky@sidley.com


If to bet365:


bet365 House
Media Way
Stoke-on-Trent
Staffordshire
ST1 5SZ
England
Attn: Ash Averill, Legal Counsel, with a copy to Legal Notices
Email: ash.averill@bet365.com; legalnotices@bet365.com


With a copy to:
Brownstein Hyatt Farber Schreck, LLP
410 17th Street, Suite 2200
Denver, CO 80202
Attn: Elizabeth Dickson Paulsen
Email: epaulsen@bhfs.com


18.10    Expenses. Except as otherwise expressly provided in this Agreement,
each Party will bear its own costs and expenses incurred in connection with the
preparation, execution and


43

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




performance of this Agreement, including all fees and expenses of agents,
representatives, financial advisors, legal counsel and accountants.
18.11    Joint Preparation of Agreement. The Parties and their respective
counsel have participated jointly in the negotiation and drafting of this
Agreement. Each of the Parties acknowledges that it is sophisticated in business
matters of the type contemplated hereby and has been advised by experienced
counsel and, to the extent it has deemed necessary, other advisers in connection
with the negotiation and drafting of this Agreement. In the event an ambiguity
or question of intent or interpretation arises, this Agreement will be construed
as if drafted jointly by the Parties, and no presumption or burden of proof will
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.
18.12    Headings. Sections and other headings contained in this Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or extent of this Agreement or any provision hereof.
18.13    Severability. Any portion of this Agreement that is determined by a
court of competent jurisdiction to be invalid, illegal or incapable of being
enforced by any rule of Law or public policy, all other terms, conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Transaction
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible to the fullest extent permitted by applicable Law
and in an acceptable manner to the end that the transactions contemplated hereby
are fulfilled to the extent possible.
18.14    Attorneys’ Fees. In the event of any breach or action to compel
compliance with this Agreement, the prevailing Party shall be entitled to
recover all costs and expenses, including its reasonable and documented
attorneys’ fees.
18.15    Further Assurances. In case any further action is necessary to carry
out the purposes of this Agreement, each Party will take such further action
(including the execution and delivery of further instruments and documents) as
the other Party reasonably may request, all at the sole cost and expense of the
requesting Party (unless the requesting Party is entitled to indemnification
therefore under this Agreement).
18.16    No Consequential Damages. Other than in connection with (a) fraud or
willful misconduct, (b) breach of Section 3.1 or Section 3.2, the result of
which is that bet365 is not given its right with respect to the Sportsbook
Lounge Transition or operating the bet365 Gaming Service, or (c) breach of
Article 13 or Section 14.3 and each Party’s obligations under Article 16,
notwithstanding any other provision of this Agreement to the contrary, no Party
shall be liable to any other Party for losses with respect to mental or
emotional distress, exemplary, consequential, incidental, special damages, lost
profits, diminution in value, damage to reputation or the like, including lost
profits, even if such Party has been advised of the possibility of such damages.


44

--------------------------------------------------------------------------------

Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions denoted with
“[***]”




18.17    Interpretation. Each and every reference to share prices, shares of
Common Stock, the Equity Stake or shares of the Equity Stake in this Agreement
shall be subject to adjustment for reverse and forward stock splits, stock
dividends, stock combinations and other similar transactions of the Common Stock
that occur after the date of this Agreement.
18.18    Guaranty. Contemporaneously with the execution of this Agreement,
bet365 Group Limited (“Guarantor”) shall execute and deliver to Empire a side
letter pursuant to which Guarantor shall guaranty, to the extent permitted by
applicable Gaming Law, the payment obligations and indemnification obligations
under Article 17 of bet365 under this Agreement (the “Guaranty Side Letter”).
bet365 and Guarantor shall have the right to terminate the Guaranty Side Letter
upon the 5th anniversary on the date of which each Party starts receiving the
Profit Share.



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.


EMPIRE RESORTS, INC.






By: /s/ Ryan Eller__         
Name: Ryan Eller
Title: President and Chief Executive Officer


HILLSIDE (NEW YORK) LLC






By: /s/ Simon Betteley                                         
Name: Simon Betteley
Title: President































    
    


45

--------------------------------------------------------------------------------






Schedule A
Defined Terms
The following terms shall have the following meanings for all purposes of this
Agreement. Such meanings shall be equally applicable to both the singular and
the plural forms of the terms herein defined.
“30-Day VWAP” means, for any Equity Securities, the volume weighted average
price for such securities for the trailing thirty (30) Trading Days prior to the
relevant date on the Nasdaq Capital Market (or, if the Nasdaq Capital Market is
not the principal trading market for such security, then on the principal
securities exchange or securities market on which such security is then traded)
as reported by Bloomberg L.P (or its successor) or, if not available, by another
authoritative source mutually agreed by the Parties from 9:30 a.m. New York time
on the Trading Day that is thirty (30) Trading Days preceding such date to 4:00
p.m. New York time on the last Trading Date immediately preceding such date.
“Additional Skin” means, if pursuant to the NY Gaming Law, more than one Skin
can utilize an Operating License, any Skin made available under such Operating
License that is in addition to the Skin allocated to bet365 under this Agreement
pursuant to Section 3.2.
“Action” means any action, arbitration, audit, claim, demand, proceeding,
hearing, investigation, litigation or suit (whether civil, criminal,
administrative, judicial or investigative, whether formal or informal, whether
public or private) commenced, brought, conducted or heard by or before, or
otherwise involving, any Governmental Entity or court or similar body or
arbitrator.
“Acquisition Marketing” means the marketing and advertising of the bet365 Gaming
Service to acquire, retain and maximize the lifetime value of Players, including
all tactics, strategies, methodologies, activities, or systems employed for that
purpose, which includes performance based user acquisition through affiliate
arrangements, ad networks and social media platforms, mass media advertising,
stadium perimeter board advertising and sponsorship.
“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such Person. For
purposes of this definition, the term “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of voting securities, by
reason of management authority, by the ability to appoint directors, by
contract, or otherwise. For purposes of this Agreement, no Party shall be deemed
an Affiliate of the other Party.
“Agreement” has the meaning set forth in the preamble of this Agreement.
“Approved Plan” means the annual plan regarding anticipated technological
improvements and advances, new products and services for the bet365 Gaming
Service, as updated, presented to and approved by the OC Members pursuant to
Section 4.1.
“Audit Deficiency” has the meaning set forth in Section 12.6.





--------------------------------------------------------------------------------





“Authorized bet365 Personnel” has the meaning set forth in Section 8.3.2.
“Bankrupt” or “Bankruptcy” means with respect to any Person, that
(i)    such Person (A) makes a general assignment for the benefit of creditors,
(B) files a voluntary bankruptcy petition, (C) becomes the subject of an order
for relief or is declared insolvent in any Governmental Entity bankruptcy or
insolvency proceedings, (D) files a petition or answer seeking a reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any Law, (E) files an answer or other pleading admitting or failing
to contest the material allegations of a petition filed against such Person in a
proceeding of the type described in subclauses (A) through (D) of this clause
(i), or (F) seeks, consents to, or acquiesces in the appointment of a trustee,
receiver, or liquidator of such Person or of all or any substantial part of such
Person’s properties, or
(ii)    a proceeding seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any Law has been
commenced against such Person and 120 days have expired without dismissal
thereof or with respect to which, without such Person’s consent or acquiescence,
a trustee, receiver, or liquidator of such Person or of all or any substantial
part of such Person’s properties has been appointed and 90 days have expired
without the appointment having been vacated or stayed, or 90 days have expired
after the date of expiration of a stay, if the appointment has not previously
been vacated.
“Bankruptcy Laws” means any applicable bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally.
“bet365” has the meaning set forth in the preamble of this Agreement.
“bet365 Brand” means the “bet365” Brand or such other Brand that bet365 or its
controlled Affiliates own or have the right to use that has national
recognition.
“bet365 Domain Names” has the meaning set forth in Section 5.3.
“bet365 Equipment” means any physical assets that the bet365 or its Affiliates
directly or indirectly acquires, installs or maintains from time to time in
order to offer the bet365 Sportsbook Lounge Services or the bet365 Gaming
Service, including any equipment of any Third Party provider of content or
services thereto.
“bet365 Equity Holder” has the meaning set forth in Section 2.1.
“bet365 Gaming Service” means the bet365 Online Sportsbook and, if applicable,
the bet365 Online Casino/Table Games, bet365 Online Poker and Empire Branded
Online Sportsbook, which may include Online Casino/Table Games and Online Poker
integrated into bet365’s Online Gaming Platform as contemplated by this
Agreement.
“bet365 IP” has the meaning set forth in Section 13.2.1.
“bet365 OC Member” has the meaning set forth in Section 5.2.1.


2    

--------------------------------------------------------------------------------





“bet365 Obligations” means individually, or collectively, as applicable, the
bet365 Sportsbook Lounge Services or bet365 Online Obligations.
“bet365 Online Casino/Table Games” means the Online Casino/Table Games offered
by bet365 in accordance with Section 3.4 of this Agreement
“bet365 Online Obligations” has the meaning set forth in Section 5.2.1.
“bet365 Online Poker” means Online Poker offered by bet365 in accordance with
Section 3.4 of this Agreement.
“bet365 Online Sportsbook” means the Online Sportsbook offered by bet365 in
accordance with Section 3.2 of this Agreement.
“bet365 Operational Costs” means, subject to Section 12.2.4, all incremental out
of pocket costs incurred by bet365 or its Affiliates in connection with the
bet365 Obligations, including (a) compensation on a time (at Rate Card Rate)
basis for all employees (including temporary and permanent employees) of bet365
or its Affiliates that dedicate time to providing the bet365 Obligations
(excluding executive officers of bet365), including customer support,
operations, Acquisition Marketing, trading and risk management, developers,
back-office services (i.e., legal, accounting, compliance) (all such costs,
“bet365 Labor Costs”), (b) the rent and utilities of utilized office space of
where such employees provide such services, (c) costs incurred in connection
with the technology and information technology owned or developed by bet365 or
its Affiliates, (d) Player Incentives in connection with the bet365 Gaming
Service, (e) promotional losses (i.e., payouts that are not funded by Player
contributions) associated with the bet365 Gaming Service, (f) Player-Related
Costs; (g) any marketing costs incurred in connection with Section 14.8.2 and
any Acquisition Marketing (collectively, “bets365 Marketing Costs”); (h) fees or
royalties paid to any sports league, whether required by Law or otherwise; (vi)
with respect to a Vendor, as contemplated by Article 11, (i) Third Party Content
Costs; and (j) any amounts set forth in this Agreement as Costs to be paid by
bet365 or its Affiliates (i.e., provisioning for backup and disaster recovery
and working capital). Notwithstanding the foregoing, in no event shall costs
associated with generally updating or upgrading bet365’s Online Gaming Platform
be included unless made to comply with the NY Gaming Law or Laws in the USA.
“bet365 Labor Costs” has the meaning set forth in the definition of bet365
Operational Costs.
“bet365 Marketing Costs” has the meaning set forth in the definition of bet365
Operational Costs.
“bet365 Player” means a Person who has entered into standard terms of use
agreement as required by this Agreement to play or engage in a bet365 Gaming
Service.
“bet365 Promotional Tax Deduction Sharing Ratio” means for any period, a
percentage determined by dividing: (i) Eligible Promotional Gaming Credits
wagered by in the Sportsbook Lounge or on the bet365 Gaming Service during such
period; by (ii) the sum of the promotional


3    

--------------------------------------------------------------------------------





gaming credits wagered during such period by (a) in the Sportsbook Lounge or on
the bet365 Gaming Service, (b) in any Additional Skin offered under the
Operating License (other than the Empire Branded Online Sportsbook), and (c) by
the Operator with respect to its casino, hotel and resort operations and with
respect to its Online Gaming Services.
“bet365 Promotional Tax Deductions” means for any period, an amount equal to the
total reduction in Gaming Tax liability actually realized by the Operator for
such period as a result of Eligible Promotional Gaming Credits issued through
any of its operations, including its land-based casino operations and any
(including its own or another branded offering) Online Gaming Service utilizing
its Operating License for such period multiplied by the bet365 Promotional Tax
Deduction Sharing Ratio.
“bet 365 Sportsbook Lounge Services” has the meaning set forth in Section 5.1.
“bet365 Third-Party Claim” has the meaning set forth in Section 17.2.
“Brands” means any trademark, service marks, names, corporate names, trade
names, domain names, logos, slogans, trade dress, and other similar designations
of source or origin, together with the goodwill symbolized by any of the
forgoing that in each case (a) are owned by a Party or its Affiliates or (b)
such Party or its Affiliates has the right to use.
“Breaching Party” has the meaning set forth in Section 16.8.
“Bribery Laws” means the Foreign Corrupt Practices Act of 1977 (15 U.S.C. §§
78dd-1, et seq.), or any other applicable anti-corruption legislation in any
foreign jurisdiction, including the UK Bribery Act 2010.
“Broader Skin Scenario” means the case where there are [***] or more Skins for
Online Sportsbooks are permitted to be operated in NY pursuant to the NY Gaming
Law.
“Business Day” means any day in which banks are generally open for business in
New York, New York.    
“Capital Investment Catch-up” has the meaning set forth in Section 3.3.4.
“Capital Investment Catch-up Distribution” means an amount equal to 50% of the
Capital Investment Catch-up.
“Catskill Casino” has the meaning set forth in the Recitals of this Agreement.
“Change of Control” means, with respect to any Person, (i) a transfer, directly
or indirectly, of all or substantially all of the assets of such Person, or
(ii) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, whether
through acquisition, purchase, assignment, conveyance, tender, tender offer,
exchange, merger, consolidation, business combination, reorganization,
recapitalization, spin-off, scheme of arrangement, reorganization,
recapitalization or reclassification or otherwise in any manner


4    

--------------------------------------------------------------------------------





whatsoever, of more than 50% of the Equity Securities of such Person entitled to
vote in the election of members of the board of directors or similar body of
such Person.
“Claims” has the meaning set forth in Section 17.1.
“Co-Branding” has the meaning set forth in Section 3.2.2.
“Code” has the meaning set forth in Section 10.2.
“Common Stock” has the meaning set forth in Section 2.1.
“Common Stock Delta” means:
(a)in the event there has not been a Change of Control of Empire or a Listing
Failure prior to the Common Stock Trigger Date, the positive difference between
(A) $20.00 and (B) the 30-Day VWAP of the Common Stock as of the Common Stock
Trigger Date;
(b)in the event there has been a Listing Failure prior to the Common Stock
Trigger Date, the positive difference between (i) $20.00 and (ii) the Common
Stock Fair Market Value; and
(c)in the event there has been a Change of Control of Empire prior to the Common
Stock Trigger Date, the positive difference between (x) $20.00 and (y) the Per
Share CoC Value derived from the consideration paid by the Third Party in such
Change of Control transaction.
“Common Stock Fair Market Value” means the fair market value of a share of the
Equity Stake of Empire as of the Common Stock Trigger Date as determined by a
nationally recognized independent investment bank mutually agreed upon by the
Parties; provided, if the Parties cannot agree on such investment banker, each
Party shall select the investment banking firm from the following firms by each
removing one of following firms (the order of which Party removes first being
determined randomly by lot): Morgan Stanley; JPMorgan and Credit Suisse. The
remaining firm shall be the investment banker selected. The costs of the
investment bank shall be borne by the Parties equally.
“Common Stock Trigger Date” means the thirtieth (30th) day following Empire’s
filing of its first Quarterly Report on Form 10-Q or Annual Report on Form 10-K
(whichever is filed first) following the date on which bet365’s Unrecouped
Investment equals zero or the date on which Empire is or, if no longer is
required to file reports with Securities and Exchange Commission under Section
13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, would have
been required to make such filing.
“Competitive Business” means, (a) in the case of Empire or Operator, a Third
Party and such Third Party’s Affiliates, other than an entity that is an
Affiliate of Tan Sri Kim Kok Thay, that receives at least 1%, but less than 50%
of its revenue from land-based casino operations and (b) in the case of bet365,
a Third Party and such Third Party’s Affiliates that receives at least 1%, but
less than 50% of its revenue from on-line gaming operations.
“Compliance Services” has the meaning set forth in Section 5.6.1.


5    

--------------------------------------------------------------------------------





“Costs” means, without duplication, the following actual reasonable and
verifiable expenses:
(a)    all costs and expenses incurred by such Party to a Governmental Entity to
obtain, renew and maintain the requisite Gaming Approvals to (i) operate the
Sportsbook Lounge or (ii) to offer the bet365 Gaming Service, including any
out-of-pocket costs and expenses incurred by such Party in connection with the
Operating License or Service License, such as reimbursement of investigation
costs of the Gaming Authorities, but specifically excluding any Gaming Approvals
that a member of the Empire Group is required to obtain, maintain or renewal to
own or operate the Catskills Casino;
(b)    provided such expenses are not related to the gross negligence of the
Transaction Party incurring such cost, any costs, fees, assessments, fines or
penalties incurred for any reporting, investigation, certification or other
regulatory requirements under NY Gaming Law or imposed by the applicable Gaming
Authority relating solely to the operation of the Sportsbook Lounge or the
bet365 Gaming Service (a “Gaming Fine”) but specifically excluding any Gaming
Fines that a member of the Empire Group is required to pay in connection with
its Gaming Approvals to own or operate the Catskills Casino;
(c)    all costs associated with procuring all bet365 Equipment and all Facility
Expenses;
(d)    all costs incurred by either Party in connection with Registration
Facilities and Gaming Terminals and all costs related to the agreement with
Resorts World Casino New York in accordance with Section 14.8.3;
(e)     all bet365 Operational Costs; and
(f)    all Empire Operational Costs.
“Committee” has the meaning set forth in Section 4.1.
“Confidential Information” has the meaning set forth in Section 14.1.2.
“Customer Data” has the meaning set forth in Section 13.4.1.
“Data Breach” has the meaning set forth in Section 13.4.
“Deadlock” has the meaning set forth in Section 4.14.
“Dedicated Empire Executive” has the meaning set forth in Section 5.6.2.
“Derivative Content” has the meaning set forth in Section 13.3.2.
“Disclosing Party” has the meaning set forth in Section 14.1.1.
“Effective Date” has the meaning set forth in the preamble of this Agreement.


6    

--------------------------------------------------------------------------------





“Eligible Market” means The New York Stock Exchange, the NYSE American, the
Nasdaq Global Select Market, the Nasdaq Global Market or the Nasdaq Capital
Market.
“Eligible Promotional Gaming Credit” means any promotional gaming credit that is
wagered in the Catskills Casino through Retail Sports Betting or Online Gaming
Services of the Operator which is available as a deduction from gross revenue
pursuant to the NY Gaming Law.
“Emergency Expenditure” means payments required to be made (i) to avoid or
minimize the imminent threat of any (A) loss or impairment of life or of
personal injury, (B) violation of Law or infringement of Third Party
intellectual property rights, or (C) security breach or unavailability or
substantial impairment of the operation of the Sportsbook Lounge or the bet365
Gaming Service, (ii) to obtain, retain or renew any Governmental Approval
required in order to offer or conduct the Retail Sports Betting or Online
Sportsbook, or (iii) to prevent an unforeseeable breach of any Third Party
agreement applicable to Sportsbook Lounge or bet365 Gaming Service.
“Empire” has the meaning set forth in the preamble of this Agreement
“Empire Brand” means the “Empire” Brand or such other Brand that Empire or its
controlled Affiliates own or have the right to use that has national
recognition.
“Empire Branded Online Sportsbook” has the meaning set forth in Section 3.3.2.
“Empire Domain Names” has the meaning set forth in Section 5.3.
“Empire Group” means Empire and any of its Affiliates, including the Operator.
“Empire IP” has the meaning set forth in Section 13.1.1.
“Empire Labor Costs” has the meaning set forth in the definition of Empire
Operational Costs.
“Empire License Agreement” has the meaning set forth in Section 13.1.1.
“Empire Marketing Costs” has the meaning set forth in the definition of Empire
Operational Costs.
“Empire OC Member” has the meaning set forth in Section 4.2.
“Empire Online Gaming Service Invoice” has the meaning set forth in Section
12.1.2.
“Empire Operational Costs” means all incremental out of pocket costs incurred by
a member of the Empire Group in connection with complying with its obligations
under this Agreement, including (a) providing the Compliance Services, (b)
compensation on a time (at Rate Card Rate) basis for all employees (including
temporary and permanent employees) of the Operator who are hired in connection
with providing the Empire Sportsbook Lounge Services or Compliance Services and
dedicate their time to providing such services (excluding executive officers of
the Operator and the Dedicated Empire Executive) (all such costs, “Empire Labor
Costs”), (c) Player


7    

--------------------------------------------------------------------------------





Incentives in connection with the Sportsbook Lounge, (d) promotional losses
(i.e., payouts that are not funded by Player contributions) associated with the
Sportsbook Lounge, (e) Player-Related Costs, (f) any marketing costs incurred in
connection with Section 14.5.1 (subject to Section 12.2.4) (“Empire Marketing
Costs”), (g) fees or royalties paid to any sports league, whether required by
Law or otherwise, (h) with respect to a Vendor, as contemplated by Article 11
and (i) any other amounts set forth in this Agreement as Costs to be paid by a
member of the Empire Group.
“Empire Players Club” means the membership rewards club offered by the Catskills
Casino identified as the “Players Club”.
“Empire Sportsbook Lounge Invoice” has the meaning set forth in Section 12.1.2.
“Empire Sportsbook Lounge Services” has the meaning set forth in Section 5.1.
“Empire Third-Party Claim” has the meaning set forth in Section 17.1.
“Enhancements” means improvements, enhancements, new releases, upgrades,
updates, fixes, additions, substitutions and replacements from time to time made
regarding the bet365’s Online Gaming Platform, including those that any Third
Party supplying components of bet365’s Online Gaming Platform markets or makes
available to its customers from time to time to correct deficiencies in or
improvements of such components.
“Equipment Room License” has the meaning set forth in Section 8.2.
“Equity Securities” means, with respect to any Person, the shares of capital
stock of (or other ownership or profit interests in) such Person, the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, the securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interests in) such Person or the
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Stake” has the meaning set forth in Section 2.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Facility” has the meaning set forth in Section 8.1.
“Facility Expenses” has the meaning set forth in Section 8.1.
“Federal Gaming Tax” means, for any given period, the USA federal excise tax and
any other USA taxes (with the exception of income taxes) assessed based on
Retail Sports Betting or Online Gaming Service revenues from operations from
time-to-time and any replacement or charge in lieu of the foregoing on in lieu
of an increase thereof.


8    

--------------------------------------------------------------------------------





“Federal Online Gaming Law” means a USA federal Law that establishes the
statutory framework, including authorizing the creation of necessary rules and
regulations, which permits and governs the offering of any Online Sportsbook on
an interstate level.
“Federally Prohibited Person” means any person: (1) listed in the annex to, or
otherwise subject to the provisions of, Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, and relating to Blocking Property and
Prohibiting Transaction with Persons Who Commit, Threaten to Commit, or Support
Terrorism (the “Executive Order”) and/or a person who is identified as or
affiliated with a person designated as a terrorist, or associated with terrorism
or money laundering pursuant to regulations promulgated in connection with the
USA PATRIOT Act; (2) that is owned or controlled by, or acting for or on behalf
of, any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order; (3) with whom a regulated lender is
prohibited from dealing or otherwise engaging in any transaction by any
terrorism or money laundering law, including the Executive Order; (4) who
commits, threatens, or conspires to commit or supports “terrorism” as defined in
the Executive order; (5) that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov.ofac/tllsdn.pdf or at any replacement website or other
replacement official publication of such list; and (6) who is an Affiliate of or
affiliated with a person listed above.
“Force Majeure” means any event which cannot be controlled, foreseen or
prevented by using commercially reasonable efforts of a Party, and which
materially and adversely affects and delays the performance of such Party of all
or any portion of its obligations under this Agreement. Such an event includes
unforeseen and unpreventable viruses or attacks to the network or any components
of the bet365 Gaming Service or bet365’s Online Gaming Platform that are out of
bet365’s control notwithstanding commercially reasonable security precautions
and controls on the part of bet365, malfunctioning network, equipment or
software or other disruptions in service, war, insurrection or civil disorder,
military operations or terrorism, national or local emergency, acts or omissions
of Governmental Entity, acts of God and natural disasters, fire, explosion,
flood, theft or malicious damages, strike, lockout, similar industrial disputes,
and third-party injunctions generally impacting the internet gaming industry in
NY. For purposes of this definition, anything within the control of an Affiliate
of a Party shall be deemed to be within the control of such Party.
“GAAP” means generally accepted accounting principles in the USA as then in
effect.
“Gaming Approvals” means any and all required approvals, authorizations,
licenses, permits, consents, findings of suitability, registrations, clearances,
exemptions and waivers of or from any Gaming Authority, including those relating
to the offering or conduct of gaming and gambling activities, or the use of
gaming devices, equipment, supplies and associated equipment in the operation of
a casino or other gaming enterprise (including Online Sportsbook) or the receipt
or participation in revenues or revenues directly or indirectly derived
therefrom.
“Gaming Authority” means, collectively, those international, federal, state,
local, foreign and other governmental, regulatory and administrative
authorities, agencies, commissions, boards, bodies and officials responsible for
or involved in the regulation of gaming or gaming activities or


9    

--------------------------------------------------------------------------------





the ownership of an interest in any Person that conducts gaming in any
jurisdiction, including, within NY.
“Gaming Fine” has the meaning set forth in the definition of Costs.
“Gaming Laws” means those Laws pursuant to which any Gaming Authority possesses
regulatory, licensing or permit authority over gaming within any jurisdiction,
including the NY Gaming Law.
“Gaming Prohibited Person” means: (1) a person who is identified by any Gaming
Authority as unsuitable to be associated with a gaming facility; (2) a person
who has been denied an Gaming Approval in any jurisdiction; or (3) a person who
has been subject to a suspension or revocation of a Gaming Approval in any
jurisdiction.
“Gaming Regulations” means any applicable regulations (whether interim or final)
promulgated by a Governmental Entity in NY pursuant to, or under authority
granted by, the NY Gaming Law.
“Gaming Tax” means the gaming taxes levied on Internet gaming revenues as
specified in the NY Gaming Law, as well as any other taxes or fees that may be
imposed by any Governmental Entity on Retail Sports Betting or Online Sportsbook
gaming revenues, including the federal excise tax, but specifically excluding
any federal, State, local, county or non-USA income, payroll, employment,
severance, stamp, business tax, occupation, premium, windfall profits,
environmental, customs duties, capital stock, franchise, profits, withholding,
social security, unemployment, disability, real property, personal property,
sales, use, transfer, registration, value added, alternative or add-on minimum,
estimated or other similar tax or duties.
“Gaming Terminals” has the meaning set forth in Section 14.5.3(b).
“Guaranty Side Letter” has the means set forth Section 18.18.
“Guarantor” has the means set forth Section 18.18.
“Governmental Approvals” means, as applicable, all required approvals,
authorizations, licenses, permits, consents, findings of suitability,
registrations, exemptions and waivers of or from any Governmental Entity,
including any Gaming Approvals.
“Governmental Entity” means any federal, state, local or foreign government or
any provincial, departmental or other political subdivision thereof, or any
entity, body or authority having or asserting executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing, including any Gaming Authority.
“Go-Live Date” means the date upon which the bet365 Gaming Service, as
applicable, is first offered to Players pursuant to this Agreement and the NY
Gaming Law.


10    

--------------------------------------------------------------------------------





“Highly Competitive Business” means, (a) in the case of Empire or Operator, a
Third Party and such Third Party’s Affiliates, other than an entity that is an
Affiliate of Tan Sri Kim Kok Thay, that receives at least 50% of its revenue
from land-based casino operations and (b) in the case of bet365, a Third Party
and such Third Party’s Affiliates that receives at least 50% of its revenue from
on-line gaming operations.
“Indemnified Party” has the meaning set forth in Section 17.3.
“Indemnifying Party” has the meaning set forth in Section 17.3.
“Initial Term” has the meaning set forth in Section 16.1.
“Internet” means the international computer network of interoperable packet
switched data networks, including the world-wide web, without regard to the
means (or nature of the device) by which a user accesses the same.
“Invoice” has the meaning set forth in Section 12.1.2.
“Investment Cost” means all Costs incurred by bet365 or its Affiliates (a)
associated with the Sportsbook Lounge prior to the Sportsbook Lounge Transition
and shall include the Reimbursed Lounge Costs, and (b) associated with the
bet365 Gaming Services prior to the applicable Go-Live Date,
“Law” means all applicable federal, state and local laws, statutes, regulations,
codes, rules and ordinances including gaming, anti- corruption, environmental
and labor laws, Occupational Safety and Health Administration (OSHA)
regulations, the Telephone Consumer Protection Act (TCPA) together with
regulations adopted by the Federal Communications Commission and Title III of
the Americans with Disabilities Act.
“Listing Failure” means (i) the failure of the Common Stock to be registered
pursuant to Section 12(b) or 12(g) of the Exchange Act or Empire taking action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act, or (ii)
the failure of the Common Stock to be listed or designated for quotation (as
applicable) on an Eligible Market or Empire taking action designed to, or which
to its knowledge is likely to have the effect of, terminating the listing or
designation for quotation of the Common Stock on an Eligible Market.
“Limited Skin Scenario” means the case where there are [***] or fewer Skins
permitted to be operated in NY pursuant to the NY Gaming Law.
“Lounge Buildout Costs” has the meaning set forth in Section 3.1.3.
“Lounge Operational Costs” has the meaning set forth in Section 3.1.3.
“Market Opening Date” means the first date on which the NY Gaming Law authorizes
a Person who then holds an Operating License in NY to engage in the operation,
management, administration and making available of an Online Sportsbook to
Players.


11    

--------------------------------------------------------------------------------





“Minimum Access Threshold” means, (a) in the case of a Limited Skin Scenario,
$[***] per Additional Skin or (b) Broader Skin Scenario, $[***] per Additional
Skin.
“Minimum NRG Threshold” means, (a) in a Limited Skin Scenario, a revenue share
of [***]% of the Net Gaming Revenue paid to Empire for such Additional Skin or
(b) in a Broader Skin Scenario, a revenue share of [***]% of the Net Gaming
Revenue paid to Empire for such Additional Skin.
“Monthly Preferred Distribution” means an amount equal to the Preferred
Distribution divided by 36.
“Monthly Statement” has the meaning set forth in Section 12.1.5.
“Montreign” has the meaning set forth in the Recitals of this Agreement.
“Net Gaming Revenue” means the applicable gross gaming revenue minus (a) all
applicable Gaming Taxes minus (b) Player Incentives (not to exceed [***]% of
gross gaming revenue), minus (c) chargebacks.
“New Content” has the meaning set forth in Section 13.3.2.
“NGR Shortfall Distribution” means an amount equal to 50% of the difference
between (a) in a Limited Skin Scenario, [***]% and the applicable revenue share
paid to Empire and considered Revenue for such Additional Skin, and (b) in a
Broader Skin Scenario, [***]% and the applicable revenue share paid to Empire
and considered Revenue for such Additional Skin.
“Non-Owning Party” has the meaning set forth in Section 13.4.1.
“Non-Solicitation Period” has the meaning set forth in Section 14.4.
“NY” has the meaning set forth in the Recitals of this Agreement.
“NY Gaming Law” means a Law in NY that establishes the statutory framework,
including authorizing the creation of necessary rules and regulations, which
permits or governs the offering of, as applicable, (i) a Retail Sports Betting
or (ii) an Online Sportsbook on an intrastate basis to the residents of such
State. Following enactment of a NY Gaming Law, such definition shall also
include all Gaming Regulations promulgated thereunder.
“NY Gaming Tax” means, for any given period, all taxes, fees, assessments and
levies assessed based on Sportsbook Lounge GGR or Online Gaming Service GGR (as
specified in the NY Gaming Law) payable to a NY Governmental Entity.
“NY Governmental Entities” means exclusively those Governmental Entities with
authority from, and jurisdiction exclusively within, NY.
“OC Members” has the meaning set forth in Section 4.1.


12    

--------------------------------------------------------------------------------





“Online Casino/Table Games” means an Online Gaming Service whereby Players play
(i) casino-style games of chance that are the types of games played in casinos
(i.e., roulette, baccarat, blackjack, bingo, craps, big six wheel, keno, slot
machines, mini-baccarat, red dog, pai gow, and sic bo, or variations thereof) or
(ii) non peer-to-peer simulated table games (i.e., blackjack, roulette, craps or
variations thereof), in each case.
“Online Gaming Platform” means one or more online, interactive-software products
to conduct, support and maintain an Online Gaming Service, including, (i)
software games and applications, (ii) anti-money laundering,
“know-your-customer” and problem-gaming functionality, (iii) player account,
back-end registration and payment/cashier-system functions and components, (iv)
responsible gaming controls, (v) back-office tools and (vi) affiliate, loyalty
and bonus systems, each as updated, modified or enhanced from time to time.
“Online Gaming Service” means, as permitted by the NY Gaming Law, interactive
online gaming service offered or conducted via the Internet, mobile or other
remote or electronic device or data network, whereby Players play games in which
such participant stakes goods of monetary value and can win money or goods of
monetary value, but specifically does not include any free play / play-for-fun
social games or subscription based games.
“Online Poker” means an Online Gaming Service whereby Players participate in
peer-to-peer games such as poker and bingo.
“Online Sportsbook” means an Online Gaming Service whereby Players are permitted
to wager on events, activities or items similar to what is permitted with
respect to Retail Sports Betting.
“Online Gaming Service GGR” means the total gross gaming revenues derived from
the offering or conduct of the bet365 Gaming Service (i.e., the total of all
sums wagered by Players of the bet365 Gaming Service less the total of all sums
actually paid out as winnings to such Players).
“Operating License” means all necessary Gaming Approvals that permit the
Operator to operate, manage, administer and make available an Online Sportsbook
to Players.
“Operator” means the member of the Empire Group that obtains the Operating
License.
“Owning Party” has the meaning set forth in Section 13.4.1.
“Party” and “Parties” have the meanings set forth in the preamble of this
Agreement.
“Per Share CoC Value” means the fair market value of a share of the Equity Stake
at the closing of such Change of Control transaction (i.e., a per share of
Equity Stake valuation). Such fair market value shall be determined as follows,
as applicable: (i) the amount of cash on a per Equity Stake basis paid in such
Change of Control transaction to a holder of the Equity Stake; (ii) the fair
market value of any Equity Securities on a per Equity Stake basis received by a
holder of share of the Equity Stake, which fair market value shall be determined
as of the Common Stock Trigger Date; (iii) a combination of (i) and (ii); or
(iv) in the event no consideration is received by a holder of an Equity Stake,
the Common Stock Fair Market Value. To the extent Equity Securities


13    

--------------------------------------------------------------------------------





are received as part of the consideration paid by the Third Party in such Change
of Control transaction, the fair market value of such Equity Securities for
purpose of this definition shall be equal to the 30-Day VWAP for such Equity
Securities or, if no 30-Day VWAP is reported, the fair market value agreed to by
Empire and the Third Party in such Change of Control transaction.
“Permitted Court” means any federal court located in New York, New York.
“Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization, Governmental Entity.
“Players” means those Persons who are permitted, in accordance with the NY
Gaming Law, to participate in Retail Sports Betting, Online Gaming Services,
including Persons physically present in a jurisdiction other than the applicable
NY which participate in such Online Gaming Services as a part of a common player
pool to the extent permitted by such NY Gaming Law.
“Player Accounts” has the meaning set forth in Section 9.1.
“Player Incentives” means, subject to receipt of required Gaming Approvals, any
sign-up bonuses, retention bonuses, cash credits, free-play, awarded to bet365
Players or patrons participating in Retail Sports Betting within the Sportsbook
Lounge, as applicable, at no cost to such Players’ loyalty points or other
inducements offered to Players to be redeemed for goods or cash in their player
account for future plays on or withdrawal from the bet365 Gaming Service or
Retail Sports Betting within the Sportsbook Lounge, as applicable.
“Player Withholding Tax” means any Tax that must be deducted and withheld upon
settlement of the winnings to any Retail Sport Betting bettor or any bet365
Players pursuant to applicable Law.
“Player-Related Costs” means any of the following amounts related to the bet365
Gaming Service or the Sportsbook Lounge, as applicable: (i) defending and
settling any Player complaints or claims, including refunds and associated costs
and fees as a result thereof; (ii) payment processing, charge-backs and
associated costs and fees (including credit card processing fees), (iii)
Verification Checks and (iv) geo-location fees.
“Preferred Distribution” means an amount equal to 50% of the Common Stock Delta
multiplied by the number of shares of the Equity State held by bet365 or its
Affiliate on the Common Stock Trigger Date; provided that in the event that
bet365 has sold or transfer any portion of the Equity State to a Third Party
prior to the Common Stock Trigger Date, the Preferred Distribution shall be
deemed to be $0.
“Pro Rata Share” means comparing the Online Gaming Service GGR as officially
reported by bet365 to the applicable Gaming Authority as compared to the
aggregate gross gaming revenue for online sportsbooks offered or operated by
bet365 or its Affiliates throughout the US as officially reported by bet365 or
its Affiliates to the applicable Gaming Authority in such other States within
the US.


14    

--------------------------------------------------------------------------------





“Rate Card Rate” means a daily rate equal to the total compensation paid to an
employee or independent contractor of the applicable Transaction Party or its
Affiliate, including gross salary/compensation, bonuses and other disbursements,
plus the actual cost incurred by such Transaction Party or its Affiliate for any
other employee benefits provided such employee (i.e., health, dental or
disability insurance) determined on a daily basis (based on a 5 day work week).
“Recipient” has the meaning set forth in Section 14.1.1.
“Registration Facilities” has the meaning set forth in Section 14.5.3(a).
“Reimbursed Lounge Costs” has the meaning set forth in Section 3.1.3.
“Renewal Term” has the meaning set forth in Section 16.1.
“Representatives” has the meaning set forth in Section 14.1.1.
“Retail Sports Betting” means the wagering on events, including any individual
performance in any sport or athletic event, e-sports, motor or horse/dog racing
or any other events permitted under the Operating License, in which such
participant stakes goods of monetary value and can win money or goods of
monetary value, provided such wagering and payout on any winnings are all
preformed within a physical location, as compared to over the Internet, mobile
or other remote or electronic device.
“Resorts World Casino New York” has the meaning set forth in Section 14.5.
“Revenue” means the following: (a) all Sportsbook Lounge GGR; (b) all Online
Gaming Service GGR, (c) all consideration paid to any member of the Empire Group
or bet365 in connection with an Additional Skin, including any cash capital
investments paid as part a Strategic Capital Investment that shall be considered
Revenue in accordance with Section 3.3.4, and (d) any amounts paid by a Vendor,
as contemplated by Article 11, (e) as contemplated by Section 3.3.3, and (f) as
contemplated by Section 5.7.4.
“Profit Share” has the meaning set forth in Section 12.3.9.
“Second Closing Shares” has the meaning set forth in the Stock Purchase
Agreement.
“Service License” means any and all necessary Gaming Approvals that will permit
bet365 to provide online business-to-business services, directly or indirectly,
to a holder of an Operating License, for the offering of a bet365 Gaming
Service.
“Shortfall” means any Costs incurred during a month that, as a result of
insufficient Revenue, cannot be funded or reimbursed pursuant to Section 12.3.6.
“Skin” means an Online Gaming Service that is identified by a specific Brand
(i.e., branding an Online Sportsbook) and is permitted to operate under an
Online Gaming Platform that is different from the other branded Online Gaming
Services on the same Operating License.


15    

--------------------------------------------------------------------------------





“Sportsbook Lounge” has the meaning set forth in Section 3.1.1.
“Sportsbook Lounge Betting Platform” has the meaning set forth in Section 3.1.2.
“Sportsbook Lounge GGR” means total gross gaming revenues derived from the
Sportsbook Lounge (i.e., the total of all sums wagered in the Sportsbook Lounge
less the total of all sums actually paid out as winnings on such wagers).
“Sportsbook Lounge Transition” has the meaning set forth in Section 3.1.2.
“Stock Purchase Agreement” has the meaning set forth in Section 2.1.
“Strategic Capital Investment” has the meaning set forth in Section 3.3.3.
“Subcontractor” has the meaning set forth in Section 5.3.
“Tangible Net Worth” means a Peron’s total assets excluding all intangible
assets (i.e. goodwill, trademarks, patents, copyrights, organizational expense,
and similar intangible items, but including leaseholds and leasehold
improvements) less total debt, determined in accordance with GAAP.
“Tax” means all taxes (including income, profit, franchise, sales, use, real
property, personal property, ad valorem, excise, employment, social security and
wage withholding taxes) and installments and estimated taxes, assessments,
deficiencies, levies, imposts, duties, withholdings, or other similar charges of
every kind, character and description and any interest, penalties or additions
to tax imposed thereon or in connection therewith.
“Term” means the period starting on the Effective Date and ending on the
termination of this Agreement in accordance with the terms set forth herein.
“Third Party” means any Person who is not a Party or such Party’s Affiliate,
officer, manager, employee, general partner or director.
“Third Party Claim” means a bet365 Third-Party Claim or an Empire Third-Party
Claim, as the context may require.
“Third Party Claim Notice” has the meaning set forth in Section 17.3.
“Third Party Content Costs” means any costs or fees owed to a Third Party in
respect of the underlying licenses for, or the provision of, products or
services for inclusion in the bet365 Gaming Service, including data/results,
business intelligence software, streaming and, if applicable, content for other
Online Gaming Services (i.e., casino or poker).
“Trading Day” means, as applicable, with respect to all price or trading volume
determinations relating to any Equity Securities, any day on which such Equity
Securities are traded on the Nasdaq Capital Market, or, if the Nasdaq Capital
Market is not the principal trading market for such Equity Securities, then on
the principal securities exchange or securities market on which


16    

--------------------------------------------------------------------------------





such Equity Securities are then traded, provided that “Trading Day” shall not
include any day on which such Equity Securities are scheduled to trade on such
exchange or market for less than 4.5 hours or any day that such Equity
Securities are suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the bet365.
“Transaction Party” means bet365, on the one hand, and Empire or the Operator,
individually or collectively, as applicable, on the other hand.
“Transition Date Invoice” has the meaning set forth in Section 12.1.2.
“Unrecouped Capital Investment Catch-up” means the Capital Investment Catch-up
reduced by the payments made to bet365 pursuant to Section 12.3.8.
“Unrecouped Investment Costs” means the amount of all Investment Costs reduced
by the payments made to bet365 pursuant to Section 12.3.2.
“Unrecouped NGR Shortfall Distribution” means the NGR Shortfall Distribution
reduced by the payments made to bet365 pursuant to Section 12.3.7.
“Unrecouped Preferred Distribution” means the amount of the Preferred
Distribution reduced by the payments made to bet365 pursuant to Section 12.3.6.
“Unrecouped Shortfall” means the amount of all Shortfalls reduced by the
payments made to bet365 pursuant to Section 12.3.4.
“Unsuitable Person” means a Person who (a) is a Gaming Prohibited Person, (b)
causes a Party or any of its Affiliates to lose or to be threatened with the
loss of any Gaming Approvals, or (c) is deemed likely, in the sole and absolute
discretion of a Party based on verifiable information or information received
from the Gaming Authorities or other reliable sources such as background checks,
credit searches and searches of the public records, to (i) preclude or
materially delay, impede, impair, threaten or jeopardize any Gaming Approval or
such Party’s Affiliates’ application for or ability to obtain or retain any
Gaming Approval, or (ii) result in the imposition of materially burdensome terms
and conditions on any Gaming Approval.
“USA” means the United States of America, including any state, territory or
possession thereof.
“USA PATRIOT Act” has the meaning set forth in Section 7.1.2.
“Vendor” has the meaning set forth in Section 11.1.
“Vendor Contracts” shall have the meaning set forth in Section 11.1.


17    

--------------------------------------------------------------------------------





“Verification Checks” means the checks carried out in order to attempt to verify
the age, identity, location, of a potential bet365 Player in accordance with
applicable Laws, including whether such Player is excluded from play (including
self-exclusion).


18    

--------------------------------------------------------------------------------






Schedule B
Compliance Services


The Operator shall be responsible for:


•
Filing all reports and returns with the Gaming Authorities required of a holder
of an Operating License with respect to the Sportsbook Lounge or bet365 Gaming
Service, including, Sportsbook Lounge GGR or Online Gaming Service GGR
(including any applicable deductions for Eligible Promotional Gaming Credits to
the extent permitted by NY Online Gaming Law), accounting and financial reports,
customer activity and disputes reports, and reports regarding fraud and
collusion;



•
Subject to Section 10.1, remitting all Gaming Tax and fees or royalties paid to
any sports league, as required by Law, associated with the bet365 Gaming
Service;



•
Accepting Player deposits and processing withdrawals at the casino cashier cage
(as required by the Gaming Regulations) and issuing casino checks for
withdrawals;



•
Providing all reasonable access to and use of Empire “key employees” (as defined
under NY Online Gaming Law) to support bet365’s applications for, and
maintenance of, Governmental Approvals required under NY Online Gaming Law;



•
Be responsible for regulatory liaison for:

1.    Reporting and management of customer activity and disputes;
2.
Reporting and management of service issues, e.g., advertising, fraud and
collusion, underage, geo-location, responsible gaming, excluded individuals and
self-excluded individuals;

3.    Integrity of customer data, privacy and protection;
4.
Filing all Currency Transaction Reports (“CTRs”) and Suspicious Activity
Reports-Casinos (“SARCs”);

5.    Reporting of customers taxable winnings;
6.    Responding to Gaming Authority data requests;
7.
Filing of release notes to Gaming Authorities prior to changes to the gaming
system being installed;

8.    Management and payment of fines; and
9.    Accounting and financial reporting functions.





--------------------------------------------------------------------------------





•
Maintenance of required bank accounts and reporting software including payment
of fees.

•
Internal audit functions and cooperation with external auditors.

•
Review and approve and compliance with internal controls.

•
All other items as the NY Gaming Law requires the Operator to provide in
connection with an Online Sportsbook.





2    